10.6
CREDIT AGREEMENT
DATED AS OF OCTOBER 30, 2020
AMONG
THE DIXIE GROUP, INC.
and
TDG OPERATIONS, LLC


as Borrower,


FIFTH THIRD BANK, NATIONAL BANK


as Agent, L/C Issuer and Swing Line Lender,
THE ADDITIONAL LENDERS
FROM TIME TO TIME PARTY HERETO,
AND
FIFTH THIRD BANK, NATIONAL ASSOCIATION


as Sole Lead Arranger and Sole Bookrunner








--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page


1.    DEFINITIONS
1
1.1.    Certain Defined Terms
1
1.2.    Accounting Terms and Determinations
1
1.3.    Other Definitional Provisions and References
2
1.4.    Time References
2
1.5.    LIBOR
3
2.    ADVANCES AND LETTERS OF CREDIT
3
2.1.    Revolving Credit Advances and Borrowings.
3
2.2.    Prepayments/Commitment Reductions.
5
2.3.    Swing Line Advances.
7
2.4.    Interest and Applicable Margins; Fees.
9
2.5.    LIBOR Provisions.
11
2.6.    Letters of Credit
15
2.7.    General Provisions Regarding Payment
15
2.8.    Loan Account
15
2.9.    Taxes.
15
2.10.    Capital Adequacy
17
2.11.    Mitigation Obligations
18
2.12.    Defaulting Lenders.
18
2.13.    Notes
20
2.14.    Revolving Credit Advances for Presentments
21
2.15.    Increase of Revolving Loan Commitments; Additional Lenders.
21
3.    REPRESENTATIONS AND WARRANTIES
23
3.1.    Existence and Power
23
3.2.    Organization and Governmental Authorization; No Contravention
23
3.3.    Binding Effect
23
3.4.    Capitalization
24
3.5.    Financial Information.
24
3.6.    Litigation
25
3.7.    Ownership of Property
25
3.8.    No Default
26
3.9.    Labor Matters
26
3.10.    Regulated Entities
26
3.11.    Margin Regulations
26
3.12.    Compliance With Laws; Anti-Terrorism Laws.
26
3.13.    Taxes
27
3.14.    Compliance with ERISA.
27

    -1-

--------------------------------------------------------------------------------



3.15.    Brokers
28
3.16.    Material Contracts
28
3.17.    Environmental Compliance.
28
3.18.    Intellectual Property
29
3.19.    Real Property Interests
30
3.20.    Full Disclosure
30
3.21.    Reserved
30
3.22.    Use of Proceeds
30
3.23.    Insurance
30
3.24.    Deposit and Disbursement Accounts
31
3.25.    Government Contracts
31
3.26.    Customer and Trade Relations
31
3.27.    Bonding; Licenses
31
3.28.    Solvency
31
4.    AFFIRMATIVE COVENANTS
31
4.1.    Maintenance of Existence and Conduct of Business
31
4.2.    Payment of Charges.
32
4.3.    Books and Records
32
4.4.    Insurance; Damage to or Destruction of Collateral.
32
4.5.    Compliance with Laws
33
4.6.    Supplemental Disclosure
33
4.7.    Intellectual Property
34
4.8.    Environmental Matters
34
4.9.    Landlords’ Agreements, Mortgagee Agreements and Bailee and Processor
Letters
35
4.10.    Reserved
35
4.11.    Cash Management Systems
35
4.12.    Maintenance of Property; Material Contracts
35
4.13.    Inspection of Property and Books and Records; Appraisals.
35
4.14.    Use of Proceeds
36
4.15.    Further Assurances.
36
5.    NEGATIVE COVENANTS
37
5.1.    Asset Dispositions, Etc
37
5.2.    Investments; Loans and Advances
38
5.3.    Indebtedness.
39
5.4.    Employee Loans and Affiliate Transactions.
40
5.5.    Capital Structure and Business
40
5.6.    Contingent Obligations
41
5.7.    Liens
41
5.8.    Consolidations and Mergers
42
5.9.    ERISA
42
5.10.    Hazardous Materials
43

    -2-

--------------------------------------------------------------------------------



5.11.    Sale Leasebacks
43
5.12.    Restricted Payments
43
5.13.    Change of Corporate Name or Location; Change of Fiscal Year
44
5.14.    No Negative Pledges.
44
5.15.    Amendments to Term Loan Debt and Subordinated Debt Documents.
44
5.16.    Management Fees and Compensation
44
5.17.    Margin Stock; Use of Proceeds
45
5.18.    Sanctions; Use of Proceeds
45
5.19.    Prepayments of Other Indebtedness
45
6.    FINANCIAL COVENANTS
45
6.1.    Financial Covenants
45
7.    FINANCIAL STATEMENTS AND INFORMATION
45
7.1.    Reports and Notices.
45
7.2.    Communication with Accountants
46
8.    CONDITIONS PRECEDENT.
46
8.1.    Conditions to the Initial Advances
46
8.2.    Further Conditions to Each Advance
47
9.    EVENTS OF DEFAULT; RIGHTS AND REMEDIES
48
9.1.    Events of Default
48
9.2.    Remedies.
50
9.3.    Application of Proceeds.
51
9.4.    Actions in Concert
52
9.5.    Waivers by Loan Parties
52
10.    EXPENSES AND INDEMNITY
52
10.1.    Expenses
52
10.2.    Indemnity
53
11.    AGENT
54
11.1.    Appointment and Authorization
54
11.2.    Agent and Affiliates
54
11.3.    Action by Agent; Actions through Sub Agents
54
11.4.    Consultation with Experts
54
11.5.    Liability of Agent
55
11.6.    Indemnification
55
11.7.    Right to Request and Act on Instructions
55
11.8.    Credit Decision
56
11.9.    Collateral Matters
56
11.10.    Agency for Perfection
56
11.11.    Notice of Default
57
11.12.    Successor Agent.
57
11.13.    Disbursements of Revolving Credit Advances; Payment and Sharing of
Payment.
58
11.14.    Reserved
61

    -3-

--------------------------------------------------------------------------------



11.15.    Reserved
61
11.16.    Withholding Tax
61
11.17.    Agent May File Proof of Claim.
61
11.18.    Agent in Individual Capacity
62
11.19.    ERISA Fiduciary Representations and Warranties.
62
12.    MISCELLANEOUS
63
12.1.    Survival
63
12.2.    No Waivers
63
12.3.    Notices.
64
12.4.    Severability
65
12.5.    Amendments and Waivers.
65
12.6.    Assignments; Participations; Replacement of Lenders.
67
12.7.    Headings
70
12.8.    Confidentiality
70
12.9.    Waiver of Consequential and Other Damages
71
12.10.    Marshaling; Payments Set Aside
71
12.11.    GOVERNING LAW; SUBMISSION TO JURISDICTION
71
12.12.    WAIVER OF JURY TRIAL
71
12.13.    Publication; Advertisement.
72
12.14.    Counterparts; Integration
72
12.15.    No Strict Construction
72
12.16.    USA PATRIOT Act Notification
73
12.17.    Acknowledgement and Consent to Bail-In of EEA Financial Institutions
73
12.18.    Acknowledgement Regarding Any Supported QFCs
73





    -4-


--------------------------------------------------------------------------------



INDEX OF ANNEXES, EXHIBITS,
SCHEDULES AND APPENDICES


Annex A    -    Letters of Credit
Annex B    -    Cash Management System
Annex C    -    Closing Checklist
Annex D    -    Financial Statements and Projections Reporting
Annex E    -    Collateral Reports
Annex F    -    Financial Covenants
Annex G    -    Revolving Loan Commitments as of Closing Date


Exhibit 2.1(a)    -    Form of Notice of Borrowing
Exhibit 2.5(a)    -    Form of Notice of Conversion/Continuation
Exhibit 7.1(b)    -    Form of Borrowing Base Certificate
Exhibit 12.6    -    Form of Assignment Agreement
Exhibit D    -    Form of Compliance Certificate


Schedule 3.1    -    Existence, Organizational Identification Numbers, Foreign
Qualifications, Prior Names
Schedule 3.4    -    Capitalization
Schedule 3.6    -    Litigation
Schedule 3.14(b)    -    Pension Plans and Multiemployer Plans
Schedule 3.16    -    Material Contracts
Schedule 3.17    -    Environmental Compliance
Schedule 3.18    -    Intellectual Property
Schedule 3.19    -    Real Property Interests
Schedule 3.23    -    Insurance
Schedule 3.24    -    Deposit and Disbursement Accounts
Schedule 3.25    -    Government Contracts
Schedule 3.27    -    Surety Bond Agreements; IP License Agreements
Schedule 4.1    -    Corporate and Trade Names
Schedule 5.3(a)    -    Basket Borrowings
Schedule 5.3(d)    -    Exempt Borrowings
Schedule 5.4    -    Employee Loans and Affiliate Transactions
Schedule 5.6    -    Contingent Obligations


Appendix A    -    Definitions




    -5-


--------------------------------------------------------------------------------



CREDIT AGREEMENT


CREDIT AGREEMENT dated as of October 30, 2020, among THE DIXIE GROUP, INC., and
TDG OPERATIONS, LLC (individually or collectively, as the context may require,
“Borrower”), the financial institutions or other entities from time to time
parties hereto, each as a Lender, and FIFTH THIRD BANK, NATIONAL ASSOCIATION, a
national banking association, as Agent, L/C Issuer and Swing Line Lender.
RECITALS
WHEREAS, Borrower desires that Lenders extend certain revolving credit
facilities to Borrower to provide funds necessary for the purpose of refinancing
certain indebtedness of Borrower and providing (a) working capital financing for
Borrower, (b) funds for other general corporate purposes of Borrower, and
(c) funds for other purposes permitted hereunder; and
WHEREAS, Borrower and each Loan Party desires to secure all of the Obligations
by granting to Agent, for the benefit of the Secured Parties, a first-priority
perfected Lien upon the Collateral, as defined herein, pursuant to the terms of
the Loan Documents;
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:
1.DEFINITIONS
1.1    Certain Defined Terms
. For purposes of the Loan Documents, capitalized terms shall have the meanings
as defined in this Agreement (including, as applicable, each Annex to this
Agreement and Appendix A to this Agreement).
1.2    Accounting Terms and Determinations
. Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder (including determinations
made pursuant to the exhibits hereto) shall be made, and all Financial
Statements required to be delivered hereunder shall be prepared on a
consolidated basis in accordance with GAAP applied on a basis consistent with
the most recent audited consolidated Financial Statements of the Loan Parties
and their Subsidiaries delivered to Agent and Lenders on or prior to the Closing
Date. If at any time any change in GAAP would, in either case, affect the
computation of any financial ratio or financial requirement set forth in any
Loan Document, and any of Agent, Borrower or Required Lenders shall so request,
Agent, Lenders and Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the final approval of Agent and Required Lenders); provided,
that until so amended,



--------------------------------------------------------------------------------



(a) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (b) the Loan Parties shall provide to
Agent and Lenders Financial Statements and other documents required under this
Agreement which include a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP;
provided, further, that (i) any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of any Loan Party at “fair value”, as defined therein shall be
disregarded for the purposes of computing any financial ratios and requirements
herein and (ii) the effect of any changes to GAAP that would require leases
which are, or would have been, classified as operating leases under GAAP as it
exists on the Closing Date to be classified and accounted for as capital leases
under the revised GAAP (including by reason of adoption of FASB Accounting
Standards Update 2016-02) shall be disregarded for the purposes of computing any
financial ratios and requirements herein. Notwithstanding anything to the
contrary in this Agreement or any other Loan Document, the Loan Parties shall
not, without the prior written consent of Agent, cause or permit any change in
application of GAAP, or any method of GAAP utilized, by the Loan Parties in
their Financial Statements after the Closing Date.
1.3    Other Definitional Provisions and References
. References in this Agreement to “Sections”, “Annexes”, “Exhibits”,
“Appendices” or “Schedules” shall be to Sections, Annexes, Exhibits, Appendices
or Schedules of or to this Agreement unless otherwise specifically provided. Any
term defined herein may be used in the singular or plural. “Include”, “includes”
and “including” shall be deemed to be followed by “without limitation.” Except
as otherwise specified or limited herein, references to any Person include the
successors and assigns of such Person. The references “from” or “through” any
date mean, unless otherwise specified, “from and including” or “through and
including,” respectively. References in any Loan Document to the knowledge (or
an analogous phrase) of any Loan Party are intended to signify that such Loan
Party has actual knowledge or awareness of a particular fact or circumstance or
that such Loan Party, if it had exercised reasonable diligence, would have known
or been aware of such fact or circumstance. Unless otherwise specified herein,
the settlement of all payments and fundings hereunder between or among parties
hereto shall be made in lawful money of the United States and in immediately
available funds. Time is of the essence in Borrower’s and each other Loan
Party’s performance under this Agreement and all other Loan Documents. All
amounts used for purposes of financial calculations required to be made herein
shall be without duplication. Except as otherwise specified or limited herein,
references to any statute or act shall include all related regulations, rules
and orders and all amendments and supplements and any successor or replacement
statutes, acts and regulations. References to any statute or act, without
additional reference, shall be deemed to refer to federal statutes and acts of
the United States. References to any agreement, instrument or document
(including the Loan Documents and any Organizational Document) shall include all
schedules, exhibits, annexes, appendices and other attachments thereto and shall
be construed as referring to such agreement, instrument or document as from time
to time amended, amended and restated, modified, extended, restated, replaced or
supplemented (subject to any
    -2-

--------------------------------------------------------------------------------



restrictions on such amendments, amendments and restatements, modifications,
extensions, restatements, replacements and supplements set forth herein or in
any other Loan Document).
1.4    Time References
. All time references in the Loan Documents are to Cincinnati, Ohio time.
1.5    LIBOR
. Agent and Lenders do not warrant or accept responsibility for, and shall not
have any liability with respect to, the administration, submission or any other
matter related to the rates in the definition of “LIBOR”.
2.ADVANCES AND LETTERS OF CREDIT
2.1    Revolving Credit Advances and Borrowings.
(a)Subject to the terms and conditions hereof, each Lender severally (and not
jointly) agrees to make available to Borrower from time to time until the
Commitment Termination Date its Pro Rata Share of advances pursuant to its
Revolving Loan Commitment (each, a “Revolving Credit Advance”); provided, that
the aggregate principal amount of such Revolving Credit Advances will not result
in (i) such Lender’s Revolving Exposure exceeding such Lender’s Revolving Loan
Commitment or (ii) the aggregate Revolving Exposure of all Lenders exceeding the
lesser of (x) the Maximum Revolver Amount and (y) the Borrowing Base, subject in
all cases to Agent’s authority, in its Permitted Discretion, to make Protective
Advances and Overadvances pursuant to Section 2.1(b) and 2.1(c). Until the
Commitment Termination Date, Borrower may from time to time borrow, repay and
reborrow under this Section 2.1(a). All Advances shall be due and payable on the
Commitment Termination Date.
(i)    Borrower shall deliver to Agent a Notice of Borrowing with respect to
each proposed borrowing of a Revolving Credit Advance (other than Revolving
Credit Advances made pursuant to clause (ii) of this Section 2.1(a) or
Section 2.1(c) or Section 2.3(b)), such Notice of Borrowing to be delivered no
later than: (A)  2:00 p.m. (or such later time acceptable to Agent in its sole
discretion) on the day of such proposed borrowing, in the case of Revolving
Credit Advances in an aggregate principal amount equal to or less than ten
percent (10%) of the Revolving Loan Commitment, and (B) the day that is one (1)
Business Day prior to such proposed borrowing, in the case of Revolving Credit
Advances in an aggregate principal amount greater than ten percent (10%) of the
Revolving Loan Commitment. Once given, a Notice of Borrowing shall be
irrevocable and Borrower shall be bound thereby.
(ii)    Borrower hereby authorizes Lenders and Agent to make Revolving Credit
Advances based on telephonic or electronic notices made by any Person which
Agent, in good faith, believes to be acting on behalf of Borrower, in accordance
with procedures established by or otherwise acceptable to Agent from time to
time in its sole discretion (including Agent’s confirmation of such notices).
All Revolving Credit Advances will be advanced to the Disbursement Account,
unless Borrower otherwise instructs Agent.
    -3-

--------------------------------------------------------------------------------



(b)    Any provision of this Agreement to the contrary notwithstanding, at the
request of Borrower, Agent may, in its discretion (but shall have absolutely no
obligation to), make Revolving Credit Advances to Borrower on behalf of Lenders
in amounts that cause the outstanding balance of the aggregate Revolving
Exposure of all Lenders to exceed the Borrowing Base (any such excess Revolving
Credit Advances are herein referred to collectively as “Overadvances”);
provided, that (i) no such event or occurrence shall cause or constitute a
waiver of Agent’s, the Swing Line Lender’s or Lenders’ right to refuse to make
any further Overadvances, Swing Line Advances or Revolving Credit Advances, or
incur any Letter of Credit Obligations at any time that an Overadvance exists,
and (ii) no Overadvance shall result in a Default or Event of Default due to
Borrower’s failure to comply with Section 2.2(b)(i) for so long as Agent permits
such Overadvance to remain outstanding, but solely with respect to the amount of
such Overadvance. In addition, Overadvances may be made even if the conditions
to lending set forth in Section 8.2 have not been met. All Overadvances shall
constitute Base Rate Loans, may in Agent’s sole election (or otherwise at the
written request of Required Lenders, shall) bear interest at the Default Rate
and shall be payable on the earlier of demand or the Commitment Termination
Date. The authority of Agent to make Overadvances is limited to an aggregate
amount for all such Overadvances and Protective Advances not to exceed 10% of
the Borrowing Base. No Overadvances may remain outstanding for more than 60 days
and no Overadvance shall cause any Lender’s Revolving Exposure to exceed its
Revolving Loan Commitment. Any such revocation shall be in writing and shall
become effective prospectively upon Agent’s receipt of such revocation. Upon the
making of an Overadvance by Agent, each Lender shall be deemed, without further
action by any party hereto, to have unconditionally and irrevocably purchased
from Agent, without recourse or warranty, an undivided interest and
participation in such Overadvance in proportion to its Pro Rata Share of the
Revolving Loan Commitment. Agent may, at any time, require the Lenders to fund
such participations; provided, that the Revolving Exposure of any Lender after
giving effect to any such participations in Overadvances shall not exceed such
Lender’s Revolving Loan Commitment. From and after the date, if any, on which
any Lender is required to fund its participation in any Overadvance purchased
hereunder, Agent shall promptly distribute to such Lender, such Lender’s Pro
Rata Share of all payments of principal and interest and all proceeds of
Collateral received by Agent in respect of such Overadvance.
(c)    Subject to the limitations set forth below, Agent is authorized by
Borrower and the Lenders, from time to time in Agent’s sole discretion (but
Agent shall have absolutely no obligation), to make Advances to Borrower, on
behalf of all Lenders, which Agent, in its Permitted Discretion, deems necessary
or desirable (i) to preserve or protect the Collateral, or any portion thereof,
(ii) to enhance the likelihood of, or maximize the amount of, repayment of the
Advances and other Obligations, or (iii) to pay any other amount chargeable to
or required to be paid by Borrower pursuant to the terms of this Agreement,
including payments of reimbursable expenses (including costs, fees, and expenses
as described in Section 10.1) and other sums payable under the Loan Documents
(any of such advances are herein referred to as “Protective Advances”);
provided, that the aggregate amount of Protective Advances and Overadvances
outstanding at any time shall not at any time exceed 10% of the Borrowing Base;
provided, further, that (A) the aggregate Revolving Exposure of all Lenders
after giving effect to the Protective Advances being made shall not exceed the
aggregate Revolving Loan Commitments and (B) the Revolving Exposure of any
Lender after giving effect to the Protective Advances being made shall not
exceed such Lender’s Revolving Loan Commitment. Protective Advances may be made
even if the conditions precedent set forth in Section 8.2 have not been
satisfied. The Protective Advances shall constitute Obligations hereunder. All
Protective Advances shall be Base
    -4-

--------------------------------------------------------------------------------



Rate Loans. At any time that there is sufficient Borrowing Availability and the
conditions precedent set forth in Section 8.2 have been satisfied, Agent may
request the Lenders to make a Revolving Credit Advance to repay a Protective
Advance. At any other time Agent may require the Lenders to fund their risk
participations as described in this Section 2.1(c). Upon the making of a
Protective Advance by Agent (whether before or after the occurrence of a
Default), each Lender shall be deemed, without further action by any party
hereto, to have unconditionally and irrevocably purchased from Agent, without
recourse or warranty, an undivided interest and participation in such Protective
Advance in proportion to its Pro Rata Share of the Revolving Loan Commitment.
From and after the date, if any, on which any Lender is required to fund its
participation in any Protective Advance purchased hereunder, Agent shall
promptly distribute to such Lender, such Lender’s Pro Rata Share of all payments
of principal and interest and all proceeds of Collateral received by Agent in
respect of such Protective Advance.
(d)    The making of each Advance by Agent or any Lender, whether under Section
2.1(a), Section 2.1(c) or Section 2.3, will be deemed to be a representation by
Borrower that (i) the Advance will not violate the terms of Section 2.1(a),
Section 2.1(c), or Section 2.3 and (ii) all Eligible Accounts and Eligible
Inventory then comprising the Borrowing Base meet the criteria for Eligible
Accounts and Eligible Inventory, respectively. Neither Agent nor any Lender
shall have any duty to follow, or any liability for, the application by Borrower
of any proceeds of any Advance.
2.2    Prepayments/Commitment Reductions.
(a)    Terminations in Revolving Loan Commitments. Borrower may at any time on
at least 10 days’ prior written notice to Agent permanently reduce (but not
terminate) the Revolving Loan Commitment; provided, that (A) any such reduction
shall be in a minimum amount of $5,000,000 and integral multiples of $1,000,000
in excess of such amount, (B) the Revolving Loan Commitment shall not be reduced
to an amount less than $60,000,000, and (C) after giving effect to such
reduction, Borrower shall comply with Section 2.2(b)(i). Borrower may at any
time on at least 10 days’ prior written notice to Agent terminate the Revolving
Loan Commitment, provided, that upon such termination all Advances and other
Obligations shall be immediately due and payable in full and all Letter of
Credit Obligations shall be cash collateralized or otherwise satisfied in
accordance with Annex A. Any voluntary reduction or termination of the Revolving
Loan Commitment must be accompanied by payment of any LIBOR funding breakage
costs in accordance with Section 2.5(d). Upon any such reduction or termination
of the Revolving Loan Commitment, Borrower’s right to request Revolving Credit
Advances, or request that Letter of Credit Obligations be incurred on its
behalf, or request Swing Line Advances, shall simultaneously be permanently
reduced or terminated, as the case may be; provided, that a permanent reduction
of the Revolving Loan Commitment shall not require a corresponding pro rata
reduction in the L/C Sublimit. Each notice of partial prepayment shall designate
the Advance or other Obligations to which such prepayment is to be applied.
(b)    Mandatory Prepayments.
(i)    Subject to Section 2.1(b), if at any time the outstanding balance of the
aggregate Revolving Exposure exceeds Availability, Borrower shall immediately
repay the aggregate outstanding Revolving Credit Advances and/or Swing Line
Advances to the extent required to eliminate such excess. If any such excess
remains after repayment in full of the
    -5-

--------------------------------------------------------------------------------



aggregate outstanding Revolving Credit Advances and Swing Line Advances,
Borrower shall provide cash collateral for the Letter of Credit Obligations in
the manner set forth in Annex A to the extent required to eliminate such excess.
Any such prepayment shall be applied in accordance with Section 2.2(c).
Notwithstanding the foregoing, any Overadvance made pursuant to Section 2.1(b)
shall be repaid in accordance with Section 2.1(b).
(ii)    Immediately upon receipt by any Loan Party or Subsidiary of cash
proceeds of any voluntary or involuntary sale or disposition of Collateral
(excluding proceeds of sales of Inventory in the Ordinary Course of Business),
Borrower shall prepay the Advances in an amount equal to all such cash proceeds,
net of (A) commissions and other reasonable and customary transaction costs,
fees and expenses properly attributable to such transaction and payable by
Borrower in connection therewith (in each case, paid to non-Affiliates),
(B) transfer taxes, (C) amounts payable to holders of senior Liens on such
assets (to the extent such Liens constitute Permitted Encumbrances hereunder),
and (D) an appropriate reserve for income taxes in accordance with GAAP in
connection therewith (it being understood that to the extent any such reserve is
reversed or abandoned, the amount so reversed or abandoned shall constitute cash
proceeds payable pursuant to this Section). Any such prepayment shall be applied
in accordance with Section 2.2(c).
(iii)    If any Loan Party issues Stock or receives a capital contribution, no
later than the Business Day following the date of receipt of the proceeds
thereof, Borrower shall notify Agent of such Loan Party’s receipt of such
proceeds and shall prepay the Advances (and cash collateralize Letter of Credit
Obligations) in an amount equal to all such proceeds, net of underwriting
discounts and commissions and other reasonable costs paid to non-Affiliates in
connection therewith. Any such prepayment shall be applied in accordance with
Section 2.2(c).
(iv)    If any Loan Party incurs Indebtedness not permitted under the terms of
this Agreement, no later than the second Business Day following the date of
receipt of the proceeds thereof, Borrower shall notify Agent of such Loan
Party’s receipt of such proceeds and shall prepay the Advances (and cash
collateralize Letter of Credit Obligations) in an amount equal to all such
proceeds, net of reasonable costs paid to non-Affiliates in connection
therewith. Any such prepayment shall be applied in accordance with Section
2.2(c).
(v)    If any Loan Party receives proceeds of any Approved Credit Insurance, no
later than the Business Day following the date of receipt of such proceeds,
Borrower shall prepay the Advances (and cash collateralize Letter of Credit
Obligations) in an amount equal to all such proceeds. Any such prepayment shall
be applied in accordance with Section 2.2(c).
(c)    Application of Certain Mandatory Prepayments. So long as no Event of
Default or Application Event has occurred and is continuing, any prepayments
made by Borrower pursuant to Section 2.2(b) shall be applied as follows: first
to prepay any Protective Advances and Overadvances that may be outstanding, pro
rata, second, to prepay any Swing Line Advances that may be outstanding, third
to prepay the Advances without a corresponding reduction in the Revolving Loan
Commitments, and fourth to cash collateralize outstanding Letter of Credit
Obligations in the manner set forth on Annex A. If any Event of Default has
occurred and is continuing, but an Application Event is not in existence, such
amounts shall be applied as provided in Section 9.3(b). If an Application Event
    -6-

--------------------------------------------------------------------------------



has occurred and is continuing, such amounts shall be applied as provided in
Section 9.3(c) All prepayments made pursuant to Section 2.2(b) must be
accompanied by payment of any LIBOR funding breakage costs in accordance with
Section 2.5(d).
(d)    Application of Prepayments to LIBOR Loans. Any prepayment of a LIBOR Loan
on a day other than the last day of an Interest Period therefor shall include
interest on the principal amount being repaid and shall be subject to Section
2.5(d). All prepayments of an Advance shall be applied first to that portion of
such Advance comprised of Base Rate Loans and then to that portion of such
Advance comprised of LIBOR Loans, in direct order of Interest Period maturities.
(e)    No Implied Consent. Nothing in this Section 2.2 shall be construed to
constitute Agent’s or any Lender’s consent to any transaction that is not
expressly permitted by other provisions of this Agreement or the other Loan
Documents or a waiver of any Event of Default arising therefrom.
(f)    Commitment Termination Date. All of the Obligations shall, if not sooner
paid or required to be paid pursuant to this Agreement or any other Loan
Document, be due and payable in full on the Commitment Termination Date.
2.3    Swing Line Advances.
(a)    Swing Line Lender may, from time to time, at its sole election and
without prior notice to or consent by any Lender or Borrower, convert any
request or deemed request by Borrower for a Revolving Credit Advance that is a
Base Rate Loan into a request for an advance made by, and for the account of,
Swing Line Lender in accordance with the terms of this Agreement (each such
advance, a “Swing Line Advance”). Each Swing Line Advance shall be a Base Rate
Loan, and shall be advanced by Swing Line Lender in the same manner as Revolving
Credit Advances are advanced hereunder, in accordance with the provisions of
Section 2.1 or as provided, that no Swing Line Advances shall be made at any
time that an Event of Default under Section 9.1(a), (h) or (i) has occurred and
is continuing. The aggregate amount of Swing Line Advances outstanding shall not
exceed at any time the lesser of (A) the Swing Line Maximum Amount and
(B) Borrowing Availability. If at any time the outstanding Swing Line Advances
exceed the Swing Line Maximum Amount, then, on the next succeeding Business Day,
Borrower shall repay Revolving Credit Advances and/or Swing Line Advances, cash
collateralize Letter of Credit Obligations in the manner specified on Annex A or
cause the cancellation of outstanding Letters of Credit, or any combination of
the foregoing, in an aggregate amount equal to such excess.
(b)    Swing Line Lender shall give Agent prompt notice of each Swing Line
Advance made by Swing Line Lender. In the event that on any Business Day Swing
Line Lender desires that all or any portion of the outstanding Swing Line
Advances should be reduced, in whole or in part, Swing Line Lender shall notify
Agent to that effect and indicate the portion of the Swing Line Advance to be so
reduced. Swing Line Lender hereby agrees that it shall notify Agent to reduce
the Swing Line Advance to zero at least once every week. Agent agrees to
transmit to Lenders the information contained in each notice received by Agent
from Swing Line Lender regarding the reduction of outstanding Swing Line
Advances and shall concurrently notify such Lenders of each such Lender’s Pro
Rata Share of the obligation to make a Revolving Credit Advance to repay
outstanding Swing Line
    -7-

--------------------------------------------------------------------------------



Advances (or the applicable portion thereof). Each Lender hereby unconditionally
and irrevocably agrees to fund to the Loan Account, for the benefit of Swing
Line Lender, not later than 12:00 noon on the Business Day immediately following
the Business Day of such Lender’s receipt of such notice from Agent (provided,
that if any Lender shall receive such notice at or prior to 10:00 a.m. on a
Business Day, such funding shall be made by such Lender on such Business Day),
such Lender’s Pro Rata Share of a Revolving Credit Advance (which Revolving
Credit Advance shall be a Base Rate Loan and shall be deemed to be requested by
Borrower) in the principal amount equal to the portion of the Swing Line Advance
which is required to be paid to Swing Line Lender under this Section 2.3. The
proceeds of any such Revolving Credit Advances so funded shall be immediately
paid over to Agent for the benefit of Swing Line Lender for application against
then-outstanding Swing Line Advances. For purposes of this Section 2.3 Swing
Line Lender shall be conclusively entitled to assume that, at the time of the
advance of any Swing Line Advance, each Lender will fund its Pro Rata Share of
the Revolving Credit Advances provided for in this Section 2.3.
(c)    In the event that, at any time any Swing Line Advances are outstanding,
either (i) an Event of Default pursuant to Section 9.1(h) or 9.1(i) has occurred
or (ii) the Revolving Loan Commitment has been suspended or terminated in
accordance with the provisions of this Agreement, then in either case, each
Lender (other than Swing Line Lender) shall be deemed to have irrevocably and
immediately purchased and received from Swing Line Lender, without recourse or
warranty, an undivided interest and participation in the Swing Line Advances in
an aggregate amount equal to such Lender’s Pro Rata Share of each Swing Line
Advance outstanding. Any purchase obligation arising pursuant to the immediately
preceding sentence shall be absolute and unconditional and shall not be affected
by any circumstances whatsoever. In the event that on any Business Day Swing
Line Lender desires to effect settlement of any such purchase, Swing Line Lender
shall promptly notify Agent to that effect and indicate the payment amounts
required by each Lender to effect such settlement. Agent agrees to transmit to
Lenders the information contained in each notice received by Agent from Swing
Line Lender and shall concurrently notify such Lenders of each such Lender’s Pro
Rata Share of the required payment settlement amount. Each such Lender shall
effect such settlement upon receipt of any such notice by transferring to
Agent’s account specified by Agent to Lenders from time to time not later than
12:00 noon on the Business Day immediately following the Business Day of receipt
of such notice (provided, that if any such Lender shall receive such notice at
or prior to 10:00 a.m. on a Business Day, such funding shall be made by such
Lender on such Business Day), an amount equal to such Lender’s participation in
the Swing Line Advance.
(d)    In the event any Lender fails to make available to Agent when due the
amount of such Lender’s participation in the Swing Line Advances, Swing Line
Lender shall be entitled to recover such amount on demand from such Lender
together with interest at the Federal Funds Rate, for the first 3 days following
the due date, and thereafter at the Base Rate plus the Applicable Margin for
Base Rate Loans in respect of Swing Line Advances. Any Lender’s failure to make
any payment requested under this Section 2.3 shall not relieve any other Lender
of its obligations hereunder, but no Lender shall be responsible for the failure
of any other Lender to make available to Agent such other Lender’s required
payment hereunder. The obligations of Lenders under this Section 2.3 shall be
deemed to be binding upon Agent, Swing Line Lender and Lenders notwithstanding
the occurrence of any Default or Event of Default, or any insolvency or
bankruptcy proceeding pertaining to Borrower or any other Loan Party.
    -8-

--------------------------------------------------------------------------------



2.4    Interest and Applicable Margins; Fees.
(a)    Subject to Sections 2.1(b), 2.1(c), 2.4(c) and 2.4(d), each Advance shall
bear interest on the outstanding principal amount thereof from the date when
made at a rate per annum equal to LIBOR or the Base Rate, as the case may be,
plus the Applicable Margin; provided, that Swing Line Advances may not be LIBOR
Loans. Each determination of an interest rate by Agent shall be conclusive and
binding on Borrower and the Lenders in the absence of manifest error. All
computations of Fees and interest payable under this Agreement shall be made on
the basis of a 360-day year and actual days elapsed. Interest and Fees shall
accrue during each period during which interest or such Fees are computed from
(and including) the first day thereof to (and including) the last day thereof.
(b)    All as determined by Agent in accordance with the Loan Documents and
Agent’s loan systems and procedures periodically in effect, interest shall be
paid in arrears (i) on each Interest Payment Date and (ii) on the date of each
payment or prepayment of Advances on and after the Commitment Termination Date.
(c)    At the election of Agent or the Required Lenders while any Event of
Default exists (or automatically while any Event of Default under Section
9.1(a), 9.1(h) or 9.1(i) exists), interest (after as well as before entry of
judgment thereon to the extent permitted by Law) on the Advances and the Letter
of Credit Fees shall increase, from and after the date of occurrence of such
Event of Default, to a rate per annum which is determined by adding 2.0% per
annum to the Applicable Margin or Letter of Credit Fee, as applicable, then in
effect for such Advances (plus LIBOR or the Base Rate, as the case may be) or
Letter of Credit Obligations, as applicable (the “Default Rate”). All such
interest shall be payable on demand of Agent or the Required Lenders.
(d)    Anything herein to the contrary notwithstanding, the obligations of
Borrower hereunder shall be subject to the limitation that payments of interest
shall not be required, for any period for which interest is computed hereunder,
to the extent (but only to the extent) that contracting for or receiving such
payment by the respective Lender would be contrary to the provisions of any Law
applicable to such Lender limiting the highest rate of interest which may be
lawfully contracted for, charged or received by such Lender, and in such event
Borrower shall pay such Lender interest at the highest rate permitted by
applicable Law (“Maximum Lawful Rate”) for such period; provided, that if at any
time thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, Borrower shall continue to pay interest hereunder at the Maximum
Lawful Rate until such time as the total interest received by Agent, on behalf
of Lenders, is equal to the total interest that would have been received had the
interest payable hereunder been (but for the operation of this paragraph) the
interest rate payable since the Closing Date as otherwise provided in this
Agreement.
(e)    Fees.
(i)    Agent’s Fees. Borrower agrees to pay to Agent, for its own account, Fees
payable in the amounts and at the times as set forth in the Fee Letter.
(ii)    Unused Line Fees. Borrower agrees to pay to Agent for the account of
each Lender according to its Pro Rata Share of the Revolving Loan Commitments, a
commitment fee (the “Unused Line Fee”), which shall accrue, as of each day
during the period from and
    -9-

--------------------------------------------------------------------------------



including the Closing Date to but excluding the date on which the Revolving Loan
Commitments terminate, at the Applicable Unused Line Fee on the then daily
amount of the difference of the Revolving Loan Commitments of all Lenders minus
the sum of (A) the aggregate outstanding amount of all Revolving Credit Advances
of all Lenders plus (B) the outstanding amount of Letter of Credit Obligations.
The accrued Unused Line Fee shall be payable in arrears on each Interest Payment
Date, all as determined by Agent in accordance with the Loan Documents and
Agent’s loan systems and procedures periodically in effect. Accruals of the
Unused Line Fee shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed during the applicable period
(including the first day but excluding the last day of such period).
(iii)    Letter of Credit Fees. Borrower agrees to pay to Agent:
(a)For the account of each Lender according to its Pro Rata Share of the
Revolving Loan Commitments, as compensation to such Lenders for their
participation interest in the Letter of Credit Obligations incurred hereunder
with respect to Letters of Credit (each a “Letter of Credit Fee”): (A) in
arrears on each Interest Payment Date, all as determined by Agent in accordance
with the Loan Documents and Agent’s loan systems and procedures periodically in
effect, for each month during which any standby Letter of Credit Obligation
shall remain outstanding, a Fee in an amount equal to the Applicable Margin for
LIBOR Loans from time to time in effect multiplied by the maximum amount
available from time to time to be drawn under the applicable Letter of Credit;
and (B) on the date of issuance of each commercial Letter of Credit, a Fee in an
amount equal to the Applicable Margin for LIBOR Loans in effect on such date of
issuance on the stated amount of each such commercial Letter of Credit.
(b)For the account of L/C Issuer, on demand, such Fees (including all current
issuance, opening, closing, transfer, amendment, draw, renewal, negotiation and
other letter of credit administration fees) and other charges and expenses of
L/C Issuer in respect of the issuance, negotiation, acceptance, amendment,
transfer and payment of such Letter of Credit or otherwise payable pursuant to
the application and related documentation under which such Letter of Credit is
issued. Borrower further agrees to pay to Agent and each Lender all costs and
expenses incurred by Agent or any Lender on account of any Letter of Credit
Obligations.
All such Fees are fully earned by the applicable Lenders when paid and
non-refundable. The Letter of Credit Fee will be calculated on the basis of the
actual number of days elapsed in a 360-day year. If any Letter of Credit is
cancelled for any reason before the stated expiry date thereof, the Letter of
Credit Fee or any other Fee paid in advance will not be refunded and will be
retained by the applicable Lenders solely for their account.
(iv)    NSF Fees. In addition to, and without limiting, any other provision of
this Agreement or the other Loan Documents, Agent may impose a non-sufficient
funds fee for any check that is presented for payment that is returned for any
reason.
    -10-

--------------------------------------------------------------------------------



2.5    LIBOR Provisions.
(a)    LIBOR Election. Subject to the provisions of Section 9.2(c), Borrower may
request that Revolving Credit Advances permitted to be made hereunder be LIBOR
Loans and that outstanding portions of Advances made hereunder be converted to
LIBOR Loans. Any request with respect to a new Revolving Credit Advance will be
made by submitting a Notice of Borrowing to Agent. Once given, and except as
provided in clause (b) below, a Notice of Borrowing shall be irrevocable and
Borrower shall be bound thereby. In the case of any conversion of a Base Rate
Loan to a LIBOR Loan, any conversion of an existing LIBOR Loan to a new LIBOR
Loan with a different Interest Period, or any conversion of a LIBOR Loan to a
Base Rate Loan, such election must be made pursuant to a written notice in form
and substance acceptable to Agent (a “Notice of Conversion/Continuation”). In
addition to the other provisions of this Agreement, as a condition to any LIBOR
election hereunder, on or before the date on which the applicable LIBOR Loan is
to be advanced or converted hereunder, in each case in accordance with Agent’s
loan policies and procedures periodically in effect, Borrower shall notify Agent
of each of the following: (i) the requested amount of such LIBOR Loan, (ii) the
Interest Period Borrower has elected to apply to such LIBOR Loan, and (iii) the
commencement date of such Interest Period applicable thereto. Subject to the
provisions of Section 9.2(c), upon the expiration of an Interest Period, in the
absence of a Notice of Conversion submitted to Agent not later than 12:00 noon
(or such later time acceptable to Agent in its sole discretion) on the Business
Day on which such Interest Period expires, the LIBOR Loan then maturing shall be
automatically continued as a LIBOR Loan for the same Interest Period commencing
on the date on which such expiring Interest Period ends. Unless otherwise
permitted by Agent in its sole discretion: (A) in no event may the last day of
any Interest Period exceed the Commitment Termination Date, (B) in no event may
any new Interest Period commence with respect to any LIBOR Loan requested to be
converted hereunder prior to the expiration of the applicable Interest Period
then in effect with respect to such LIBOR Loan, (C) there may be no more than
seven (7) LIBOR Loans outstanding at any one time, and (D) if required by Agent
in its sole discretion at any time and from time to time, each request for a
LIBOR Loan, whether by original issuance or conversion, shall be in a minimum
amount of $5,000,000 and, if in excess of such amount, in an integral multiple
of $1,000,000 in excess of such amount. New Advances which are not requested as
LIBOR Loans in accordance with this Section 2.5(a) shall be Base Rate Loans.
(b)    Inability to Determine LIBOR.
(i)    Temporary Inability. In the event, prior to commencement of any Interest
Period relating to a LIBOR Loan, Agent shall determine that (A) deposits in
Dollars (in the applicable amounts) are not being offered to it in the London
Interbank Offered Rate market for such Interest Period, (B) by reason of
circumstances affecting the London Interbank Offered Rate Market adequate and
reasonable methods do not exist for ascertaining LIBOR, (C) LIBOR as determined
by Agent will not adequately and fairly reflect the cost to the Lenders of
funding their LIBOR Loans for such Interest Period or (D) the making or funding
of LIBOR Loans become impracticable; then, Agent shall promptly provide notice
of such determination to Borrower and Lenders (which shall be conclusive and
binding on Borrower and Lenders), and (x) any request for a LIBOR Loan or for a
conversion to or continuation of a LIBOR Loan shall be automatically withdrawn
and shall be deemed a request for a Base Rate Loan, (y) each LIBOR Loan will
automatically, on the last day of the then current Interest Period relating
    -11-

--------------------------------------------------------------------------------



thereto, become a Base Rate Loan, and (z) the obligations of Lenders to make
LIBOR Loans shall be suspended until Agent determines that the circumstances
giving rise to such suspension no longer exist, in which event Agent shall so
notify Borrower and Lenders.
(ii)    Permanent Inability.
(A)    In the event Agent shall determine (which determination shall be deemed
presumptively correct absent manifest error) or be notified by Required Lenders
or Borrower that: (1) the circumstances set forth in Section 2.5(b)(i) have
arisen and such circumstances are unlikely to be temporary; (2) a public
statement or publication of information has been made (a) by or on behalf of the
administrator of LIBOR; or by the regulatory supervisor for the administrator of
LIBOR, the U.S. Federal Reserve System, an insolvency official with jurisdiction
over the administrator for LIBOR, a resolution authority with jurisdiction over
the administrator for LIBOR or a court or an entity with similar insolvency or
resolution authority over the administrator for LIBOR, stating that such
administrator has ceased or will cease to provide LIBOR, permanently or
indefinitely, provided that, at the time of the statement or publication, there
is no successor administrator that will continue to provide LIBOR, (b) by the
administrator of LIBOR that it has invoked or will invoke, permanently or
indefinitely, its insufficient submissions policy, or (c) by the regulatory
supervisor for the administrator of LIBOR or any Governmental Authority having
jurisdiction over Agent announcing that LIBOR is no longer representative or may
no longer be used; (3) a LIBOR rate is not published by the administrator of
LIBOR for five consecutive Business Days and such failure is not the result of a
temporary moratorium, embargo or disruption declared by the administrator of
LIBOR or by the regulatory supervisor for the administrator of LIBOR; or (4) a
new index rate has become a widely-recognized replacement benchmark rate for
LIBOR in newly originated or amended loans denominated in Dollars in the U.S.
market; then Agent may, in consultation with Borrower, amend this Agreement as
described below to replace LIBOR with an alternative replacement index and to
modify the applicable margins (the new index and margin together, the “Benchmark
Replacement”), in each case giving due consideration to any evolving or then
existing convention for similar US dollar denominated credit facilities, or any
selection, endorsement or recommendation by a relevant governmental body with
respect to such facilities. Agent may also from time to time, in Agent’s sole
discretion, make other related amendments (“Conforming Changes”), including but
not limited to increasing or decreasing the “floor” applicable to the
replacement index and/or Benchmark Replacement, to permit the administration
thereof by Agent in an administratively and operationally practicable manner and
in a manner substantially consistent with market practice and similarly situated
counterparties with similar assets in similar facilities.
(B)    the Agent shall provide notice to Borrower of an amendment of this
Agreement to reflect the Benchmark Replacement and Conforming Changes.
Notwithstanding anything to the contrary in this Agreement or the other Loan
Documents (including, without limitation, Section 12.5), such amendment shall
become effective without any further action or consent of any other party to
this Agreement upon delivery
    -12-

--------------------------------------------------------------------------------



of notice to Borrower and on the fifth (5th) Business Day after the date that a
draft of the amendment is provided to Lenders, unless Agent receives, on or
before such fifth (5th) Business Day, a written notice from Required Lenders
stating that such Lenders object to such amendment.
(C)    For the avoidance of doubt, following the date when a determination is
made pursuant to Section (b)(ii), above, and until a Benchmark Replacement has
been selected and implemented in accordance with the terms and conditions of
Section 2.5(b)(ii) (A) or (B), at Agent’s election, all Loans shall accrue
interest as Base Rate Loans, and the Interest Rate shall be based on the Base
Rate.
(iii)    Subject to any Conforming Changes, if at any time the replacement index
is less than 0.75% then at such times, such index shall be deemed to be 0.75%
for purposes of this Agreement; provided, however, even if the replacement index
is greater than 0.75%, if due to a negative margin the Benchmark Replacement
would be 0.75%, the Benchmark Replacement shall be deemed to be 0.75%.
(iv)    In the event that circumstances similar to those set out in Section
2.5(b)(ii) occur in relation to an index selected to replace LIBOR (or another
index previously selected pursuant to this provision) or if Agent determines a
replacement index is administratively or operationally impracticable, the terms
governing replacement of LIBOR set forth in Section 2.5(b)(ii) shall govern
replacement of the replacement index.
(c)    Illegality. Notwithstanding any other provisions hereof, if any Law shall
make it unlawful for any Lender to make, fund or maintain LIBOR Loans, such
Lender shall promptly give notice of such circumstances to Agent, Borrower and
the other Lenders. In such an event, (i) the commitment of such Lender to make
LIBOR Loans, continue LIBOR Loans as LIBOR Loans or convert Base Rate Loans to
LIBOR Loans shall be immediately suspended and (ii) such Lender’s outstanding
LIBOR Loans shall be converted automatically to Base Rate Loans on the last day
of the Interest Period thereof or at such earlier time as may be required by
Law.
(d)    LIBOR Breakage Fee. Upon (i) any default by Borrower in making any
borrowing of, conversion into or continuation of any LIBOR Loan following
Borrower’s delivery to Agent of any applicable Notice of Borrowing or (ii) any
payment of a LIBOR Loan on any day that is not the last day of the Interest
Period applicable thereto (regardless of the source of such prepayment and
whether voluntary, by acceleration or otherwise), Borrower shall promptly pay
each Lender an amount equal to the amount of any losses, expenses and
liabilities (including any loss (including interest paid) in connection with the
re-employment of such funds) that such Lender sustains as a result of such
default or such payment. For purposes of calculating amounts payable to a Lender
under this paragraph, each Lender shall be deemed to have actually funded its
relevant LIBOR Loan through the purchase of a deposit bearing interest at LIBOR
in an amount equal to the amount of that LIBOR Loan and having a maturity and
repricing characteristics comparable to the relevant Interest Period; provided,
that each Lender may fund each of its LIBOR Loans in any manner it sees fit, and
the foregoing assumption shall be utilized only for the calculation of amounts
payable under this subsection.
    -13-

--------------------------------------------------------------------------------



(e)    Increased Costs. If, after the Closing Date, any Change in Law: (i) shall
impose, modify or deem applicable any reserve (including any reserve imposed by
the Board of Governors of the Federal Reserve System, or any successor thereto,
but excluding any reserve included in the determination of LIBOR pursuant to the
provisions of this Agreement), special deposit, compulsory loan, insurance
charge or similar requirement against assets of, deposits with or for the
account of, or credit extended or participated in by any Lender, or (ii) shall
impose on any Lender any other condition affecting its LIBOR Loans, any of its
notes issued pursuant hereto (if any) or its obligation to make LIBOR Loans; and
the result of anything described in clauses (i) and (ii) above is to increase
the cost to (or to impose a cost on) such Lender of making or maintaining any
LIBOR Loan, or to reduce the amount of any sum received or receivable by such
Lender under this Agreement or under any of its notes issued pursuant hereto (if
any) with respect thereto, then upon demand by such Lender, Borrower shall
promptly pay directly to such Lender such additional amount as will compensate
such Lender for such increased cost or such reduction, so long as such amounts
have accrued on or after the day which is nine (9) months prior to the date on
which such Lender first made demand therefor (except that, if the occurrence
giving rise to such increased cost or reduction is retroactive, then the nine
(9) month period referred to above shall be extended to include the period of
retroactive effect thereof).
2.6    Letters of Credit.    Subject to and in accordance with the terms and
conditions contained herein and in Annex A, Borrower shall have the right to
request, and Lenders agree to incur, or purchase participations in, Letter of
Credit Obligations in respect of Borrower and its Subsidiaries.
2.7    General Provisions Regarding Payment.    Borrower shall make each payment
under this Agreement not later than 3:00 p.m. on the day when due in immediately
available funds in Dollars to a designated deposit account at Agent with respect
to which Agent provides prior notice to Borrower from time to time (the
“Designated Payment Account”). For purposes of computing interest and Fees and
determining Borrowing Availability as of any date, all such payments shall be
deemed received on the Business Day on which immediately available funds
therefor are received (a) in Borrower’s Collection Account during such period
that funds are being applied against the Revolving Loan under clause (c) of
Annex B attached or (b) at all other times, the Designated Payment Account,
prior to 1:00 p.m. Payments received after 1:00 p.m. on any Business Day or on a
day that is not a Business Day shall be deemed to have been received on the
following Business Day so long as such payments are in immediately available
funds. As an accommodation to Borrower, on the date any payment of interest or
principal of any Advance or any Fee, charge or other Obligation is due (or is
otherwise payable in accordance with the terms, conditions and procedures of
Agent’s automatic sweep program, as applicable), Agent is hereby irrevocably
authorized, in its discretion, to debit the Disbursement Account and to charge
such amounts to the Loan Account as a Revolving Credit Advance made as a Base
Rate Loan.
2.8    Loan Account         Agent shall maintain a loan account (the “Loan
Account”) on its books in accordance with the Register to record all Advances,
all payments made by Borrower, and all other debits and credits as provided in
this Agreement with respect to the Advances or any other Obligations. All
entries in the Loan Account shall be made in accordance with Agent’s customary
accounting practices as in effect from time to time. The balance in the Loan
Account, as recorded on Agent’s most recent printout or other written statement,
shall, absent manifest error, be
    -14-

--------------------------------------------------------------------------------



presumptive evidence of the amounts due and owing to Agent and Lenders by
Borrower; provided, that any failure to so record or any error in so recording
shall not limit or otherwise affect Borrower’s duty to pay the Obligations.
Agent shall render to Borrower a monthly accounting of transactions with respect
to the Advances setting forth the balance of the Loan Account for the
immediately preceding month. Unless Borrower notifies Agent in writing of any
objection to any such accounting (specifically describing the basis for such
objection), within 30 days after the date thereof, each and every such
accounting shall be presumptive evidence of all matters reflected therein. Only
those items expressly objected to in such notice shall be deemed to be disputed
by Borrower.
2.9    Taxes.
(a)    Gross-up for Taxes. All payments of principal and interest on the
Advances and all other amounts payable hereunder or any other Loan Document
shall be made free and clear of and without deduction for any Taxes, except as
required by applicable Law. If any withholding or deduction from any payment to
be made by any Loan Party hereunder or under any other Loan Document is required
in respect of any Taxes pursuant to any applicable Law, then the applicable Loan
Party will (i) pay directly to the relevant Governmental Authority the full
amount required to be so withheld or deducted, (ii) promptly forward to Agent
and any applicable Lender an official receipt or other documentation
satisfactory to Agent or such Lender evidencing such payment to such authority,
and (iii) if the Tax is an Indemnified Tax, pay to Agent for the account of
Agent and each applicable Lender such additional amount or amounts as is
necessary to ensure that the net amount actually received by Agent and each
Lender will equal the full amount Agent and such Lender would have received had
no such withholding or deduction been required. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable Law, or
at the option of Agent timely reimburse it for the payment of, any Other Taxes.
If any Indemnified Taxes are directly asserted against Agent or any Lender (or
any of its Affiliates) with respect to a payment received hereunder or any other
Loan Document or with respect to, or arising from, the obligations of the Loan
Parties under any Loan Document, the Loan Parties shall jointly and severally
indemnify Agent or such Lender, within 10 days after demand therefor, for the
full amount of any Indemnified Taxes (including Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by Agent or
such Lender and any reasonable, out-of-pocket expenses arising therefrom or with
respect thereto (including reasonable, out-of-pocket attorneys’ or tax advisor
fees and expenses), whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to Borrower
by a Lender (with a copy to Agent), or by Agent on its own behalf or on behalf
of a Lender, shall be conclusive and binding absent manifest error.
(b)    Interest and Penalties. If Borrower or any other applicable Loan Party
fails to pay any Taxes when due to the appropriate taxing Governmental Authority
or fails to remit to Agent, for the account of Agent and the respective Lenders,
the required receipts or other required documentary evidence, Borrower and the
other Loan Parties shall jointly and severally indemnify Agent and Lenders for
any incremental Taxes, interest or penalties and reasonable, out-of-pocket costs
and expenses (including attorneys’ and tax advisor fees and expenses) that may
become payable by Agent or any Lender (or any of its Affiliates) as a result of
any such failure.
    -15-

--------------------------------------------------------------------------------



(c)    Withholding Documentation. Each Lender that is organized under the Laws
of a jurisdiction other than the United States and is a party hereto on the
Closing Date or purports to become an assignee of an interest pursuant to
Section 12.6(a) after the Closing Date (unless such Lender was already a Lender
hereunder immediately prior to such assignment) (each such Lender a “Foreign
Lender”) shall execute and deliver to each of Borrower and Agent (as Borrower or
Agent may reasonably request) one or more United States Internal Revenue Service
Forms W-8ECI, W-8BEN, W-8BEN-E, or W-8IMY (with applicable attachment), as
applicable, and other applicable forms, certificates or documents prescribed by
the United States Internal Revenue Service or reasonably requested by Agent
certifying as to such Lender’s entitlement to an exemption from, or reduction
of, withholding or deduction of U.S. federal withholding Taxes. Each Lender that
is a U.S. Person on the Closing Date or purports to become an assignee of an
interest pursuant to Section 12.6(a) after the Closing Date (unless such Lender
was already a Lender hereunder immediately prior to such assignment) shall
execute and deliver to each of Borrower and Agent (as Borrower or Agent may
reasonably request) one or more United States Internal Revenue Service Form W-9.
In addition, if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the IRC, as applicable), such
Lender shall deliver to Borrower and Agent at the time or times prescribed by
Law and at such time or times reasonably requested by Borrower or Agent such
documentation prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the IRC) and such additional documentation reasonably
requested by Borrower or Agent as may be necessary for Borrower and Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Each Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
Borrower and Agent in writing of its legal inability to do so.
(d)    Treatment of Certain Refunds. If any Lender or Agent determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.9
(including by the payment of additional amounts pursuant to this Section
2.9(d)), it shall, so long as no Event of Default is occurring, pay to Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made under this Section with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) of such Lender, Agent or
their respective Affiliates and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund). The Loan
Parties, upon the request of such indemnified party, shall repay to such Lender
or Agent the amount paid over pursuant to this Section 2.9(d) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such Lender, Agent or their respective Affiliates
is required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 2.9(d), in no event will any Lender or
Agent be required to pay any amount to a Loan Party pursuant to this Section
2.9(d) the payment of which would place such Person (or its Affiliates) in a
less favorable net after-Tax position than such Person (or its Affiliates) would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This Section 2.9(d) shall not be construed to require any
Lender, Agent, or their Affiliates to make
    -16-

--------------------------------------------------------------------------------



available its respective Tax returns (or any other information relating to its
Taxes that it deems confidential) to a Loan Party or any other Person.
(e)    Usage of Terms.     For the purposes of this Section 2.9 and the
definitions of Excluded Tax, Indemnified Tax, Taxes, and Other Taxes used
therein, “Lender” means any Lender, Swing Line Lender, L/C Issuer, and, subject
to Section 12.6(b), any Participant.
2.10    Capital Adequacy. If any Lender shall reasonably determine that any
Change in Law has or would have the effect of reducing the rate of return on
such Lender’s or such controlling Person’s capital as a consequence of such
Lender’s obligations hereunder or under any Letter of Credit to a level below
that which such Lender or such controlling Person could have achieved but for
such Change in Law, then from time to time, upon demand by such Lender, Borrower
shall promptly pay to such Lender such additional amount as will compensate such
Lender or such controlling Person for such reduction, so long as such amounts
have accrued on or after the day which is nine (9) months prior to the date on
which such Lender first made demand therefor (except that, if the occurrence
giving rise to such increased cost or reduction is retroactive, then the nine
(9) month period referred to above shall be extended to include the period of
retroactive effect thereof).
2.11    Mitigation Obligations. If any Lender requests compensation under either
Section 2.5(e) or Section 2.10, or requires Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.9, then, upon the written request of Borrower, such Lender
shall use reasonable efforts to designate a different lending office for funding
or booking its Advances hereunder or to assign its rights and obligations
hereunder (subject to the provisions of Section 12.6) to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (a) would eliminate or materially reduce amounts payable pursuant to
any such Section, as the case may be, in the future, (b) would not subject such
Lender to any unreimbursed cost or expense, and (c) would not otherwise be
disadvantageous to such Lender (as determined in its sole discretion). Without
limitation of the provisions of Section 10.1, Borrower hereby agrees to pay all
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
2.12    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 12.5(d).
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article 9 of this
Agreement or otherwise) or received by Agent from a Defaulting Lender pursuant
to a right of setoff available with respect to such Defaulting Lender shall be
applied at such time or times as may be determined by Agent as
    -17-

--------------------------------------------------------------------------------



follows: first, to the payment of any amounts owing by such Defaulting Lender to
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any L/C Issuer or Swing Line Lender hereunder;
third, to cash collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with this Agreement; fourth, as Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Advance in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by Agent; fifth, if
so determined by Agent and Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Advances under this Agreement and
(y) cash collateralize the L/C Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with this Agreement; sixth, to the payment of any
amounts owing to the Lenders, the L/C Issuers or Swing Line Lenders as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, the
L/C Issuer or Swing Line Lenders against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to Borrower as a result of any judgment of a court of competent
jurisdiction obtained by Borrower against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Advances or Letter of Credit Obligations in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Advances were made or the related Letters of Credit were issued at a
time when the conditions set forth in Section 8.2 were satisfied or waived, such
payment shall be applied solely to pay the Advances of, and Letter of Credit
Obligations owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Advances of, or Letter of Credit Obligations
owed to, such Defaulting Lender until such time as all Advances and funded and
unfunded participations in Letter of Credit Obligations and Swing Line Advances
are held by the Lenders pro rata in accordance with the Revolving Loan
Commitments without giving effect to clause (iv) below. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.
(iii)    Fees.
(A)    No Defaulting Lender shall be entitled to receive any Fee (other than its
portion of the Letter of Credit Fee) for any period during which that Lender is
a Defaulting Lender (and Borrower shall not be required to pay any such Fee that
otherwise would have been required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive its portion of the
Letter of Credit Fee for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Pro Rata Share of the stated amount
of Letters of Credit for which it has provided cash collateral pursuant to this
Agreement.
    -18-

--------------------------------------------------------------------------------



(C)    With respect to any Fee not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such Fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Obligations or Swing Line Advances that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each L/C
Issuer and Swing Line Lender, as applicable, the amount of any such Fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and
(z) not be required to pay the remaining amount of any such Fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letter of Credit Obligations
and Swing Line Advances shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Pro Rata Shares (calculated without regard to
such Defaulting Lender’s Revolving Loan Commitment) but only to the extent that
such reallocation does not cause the aggregate Revolving Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving Loan
Commitment. Subject to Section 12.17, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swing Line Advances. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected,
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under Law, (x) first, prepay Swing Line Advances in an amount equal
to the Swing Line Lenders’ Fronting Exposure and (y) second, cash collateralize
the L/C Issuer’s Fronting Exposure in accordance with the procedures set forth
in this Agreement.
(b)    Defaulting Lender Cure. If Borrower, Agent and each Swing Line Lender and
L/C Issuer agree in writing that a Lender is no longer a Defaulting Lender,
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any cash collateral), that Lender will,
to the extent applicable, purchase at par that portion of outstanding Advances
of the other Lenders or take such other actions as Agent may determine to be
necessary to cause the Advances and funded and unfunded participations in
Letters of Credit and Swing Line Advances to be held pro rata by the Lenders in
accordance with the Revolving Loan Commitments (without giving effect to
paragraph (a)(iv) above), whereupon, such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
Fees accrued or payments made by or on behalf of Borrower while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
    -19-

--------------------------------------------------------------------------------



(c)    New Swing Line Advances/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) no Swing Line Lender shall be required to fund any Swing
Line Advances unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swing Line Loan and (ii) no L/C Issuer shall be
required to issue, extend, increase, reinstate or renew any Letter of Credit
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.
(d)    One Lender. Any provisions herein relative to multiple Lenders shall
apply only to the extent there is more than one (1) Lender party to the
Agreement.
2.13    Notes. Any Lender may request that Advances made by it be evidenced by a
promissory note (a “Note”). In such event, Borrower shall prepare, execute and
deliver to such Lender a Note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by Agent. Thereafter, subject to Section 2.8, the Advances
evidenced by such Notes and interest thereon shall at all times (including after
assignment pursuant to Section 12.6) be represented by one or more Notes in such
form payable to the order of the payee named therein (or, if any such Note is a
registered note, to such payee and its registered assigns).
2.14    Revolving Credit Advances for Presentments. As of the Closing Date,
Borrower has elected, in accordance with Agent’s (and, if applicable, each
Affiliate of Agent’s) policies, Bank Products and procedures, to receive
automatic Revolving Credit Advances in the Disbursement Account to satisfy each
of the Presentments (as defined below) in such Disbursement Account (or, if
established by Borrower after the Closing Date, any Controlled Disbursement
Accounts), any wire transfers initiated by Borrower out of such Disbursement
Account (“Wire Transfers”, and any automated clearinghouse funds transfers (“ACH
Transfers”) initiated by Borrower out of such Disbursement Account, all as
provided in this Section 2.14 and subject, in all cases, to the other terms and
conditions of this Agreement and all Bank Product agreements. Accordingly,
Borrower hereby irrevocably authorizes Agent, without any further written or
oral request of Borrower (including a Notice of Borrowing as provided in
Sections 2.1(a)), to make Revolving Credit Advances automatically in amounts
necessary for the payment of (a) any checks and other items drawn on, and any
debits by Agent of, the Disbursement Account (or, if established by Borrower
after the Closing Date, any Controlled Disbursement Accounts) as such checks and
other items (“Presentments”) are presented to Agent or any of its Affiliates for
payment, and any debits are made by Agent, (b) Wire Transfers, and (c) any ACH
Transfers initiated by Borrower out of the Disbursement Account, in each case in
excess of the available funds then in the Disbursement Account for such
Presentments, Wire Transfers, and ACH Transfers. Each such Revolving Credit
Advance made by Agent will be deemed to be a Swing Line Advance requested by
Borrower for all purposes of this Agreement and is hereby ratified and approved
by Borrower; provided, that under no circumstances will Agent have any
obligation to make any such Revolving Credit Advance to pay any Presentments,
Wire Transfers or ACH Transfers if (i) such Revolving Credit Advance would
result in an Overadvance, (ii) any of the conditions in Section 8.2 have not
been satisfied as to such Revolving Credit Advance, or (iii) the Revolving Loan
Commitments have terminated in accordance with this Agreement. Notwithstanding
anything to the contrary in this Section 2.14, Agent may, in its discretion, at
any time hereafter upon written notice to Borrower, elect to discontinue the
making of automatic Revolving Credit Advances to the Disbursement Account as
provided in this Section 2.14, including if Borrowing Availability is less than
10% of Availability. Furthermore, Agent reserves the right to discontinue
providing its Bank Products which provide for the
    -20-

--------------------------------------------------------------------------------



making of automatic advances to the deposit accounts of its customers maintained
at Agent, including Borrower.
2.15    Increase of Revolving Loan Commitments; Additional Lenders.
(a)    From time to time after the Closing Date, Borrower may, upon at least 30
days’ written notice to Agent (which shall promptly provide a copy of such
notice to each Lender), prior to the Commitment Termination Date, request an
increase in the Revolving Loan Commitments (an “Increase”); provided, that,
(i) the aggregate amount of all such Increases shall not exceed $20,000,000 and
(ii)  Borrower may not obtain an Increase more than three (3) times during the
then-existing term of this Agreement. Any such Increase shall be in an amount
not less than $5,000,000 individually and integral multiples of $1,000,000 in
excess of that amount. Each such notice shall specify the date (each, an
“Increased Amount Date”) on which Borrower proposes that the Increase shall be
effective, which shall be a date not less than 30 days after the date on which
such notice is delivered to Agent. Each Lender shall have the right for a period
of 15 days following receipt of such notice, to elect by written notice to
Borrower and Agent to increase its Revolving Loan Commitment by a principal
amount equal to its Pro Rata Share of the applicable Increase. Any Lender who
fails to respond to any such shall be deemed to have elected to not participate
in any such Increase. No Lender (or any successor thereto) shall have any
obligation to make any Increase, and any decision by a Lender to make an
Increase shall be made in its sole discretion independently from any other
Lender. Any fees payable by Borrower in connection with any Increase shall
relate solely to the increase to the Revolving Loan Commitment and not to
Advances outstanding or Revolving Loan Commitments available prior to the
Increased Amount Date.
(b)    If any Lender shall not elect to make an Increase pursuant to subsection
(a) of this Section 2.15, Borrower may designate another bank, investment fund
or other institution which at the time agrees to become a party to this
Agreement (an “Additional Lender”) and to provide some or all of the shortfall;
provided, that any Additional Lender must be acceptable to Agent, which
acceptance will not be unreasonably withheld or delayed.
(c)    Such Increase shall become effective as of such Increased Amount Date;
provided, that (1) no Default or Event of Default shall exist on such Increased
Amount Date before and after giving effect to such Increase; (2) both before and
after giving effect to any Increase, each of the conditions set forth in Section
8.2 shall be satisfied; (3) both immediately before and after giving effect to
such Increase on a pro forma basis, the Loan Parties shall be in compliance with
the financial covenants set forth in Section 6.1 (assuming the Increase is fully
drawn on the Increased Amount Date); (4) such Increase shall be effected
pursuant to one or more supplements or joinders in form and substance reasonably
satisfactory to Agent executed by Borrower and by each Additional Lender and by
each other Lender who has agreed to make an Increase, setting forth the Increase
of such Lenders and setting forth the agreement of each Additional Lender to
become a party to this Agreement and to be bound by all the terms and provisions
hereof (including the requirements set forth in Section 8.2), together with
promissory notes evidencing such Increase, if requested by such Lender or
Additional Lender, and such evidence of appropriate corporate authorization on
the part of Borrower with respect to the Increase and such opinions of counsel
for Borrower with respect to the Increase as Agent may reasonably request;
(5) Borrower shall deliver calculations evidencing pro forma compliance with the
    -21-

--------------------------------------------------------------------------------



calculations contained in Section 6.1 for the 12 month period following the
Increased Amount Date (and, in the case of an Increase, assuming the Increase is
fully drawn on the Increased Amount Date); and (6) Borrower shall deliver or
cause to be delivered any other documents reasonably requested by Agent in
connection with any such transaction.
(d)    On any Increased Amount Date, subject to the satisfaction of the terms
and conditions set forth in the foregoing clauses (a), (b) and (c), (i) each
Additional Lender severally agrees to make its portion of the Revolving Loan
Commitment to Borrower and each Advance made under the Increase shall be deemed,
for all purposes, to be part of the Revolving Credit Advances hereunder, and
(ii) each Additional Lender providing an Increase shall become a Lender
hereunder with respect to the Increase and all matters relating thereto.
3.REPRESENTATIONS AND WARRANTIES
To induce Lenders to make the Advances and to incur Letter of Credit
Obligations, the Loan Parties executing this Agreement, jointly and severally,
make the following representations and warranties to Agent and each Lender, as
of the Closing Date and as of the date of the making of each Revolving Loan (or
other extension of credit) (except to the extent that such representations and
warranties relate solely to an earlier date, in which case, each such Loan Party
makes such representations and warranties as of such earlier date), each and all
of which shall survive the execution and delivery of this Agreement.
3.1    Existence and Power. Each Loan Party and each Subsidiary is an entity as
specified on Schedule 3.1, is duly organized, validly existing and in good
standing under the Laws of the jurisdiction specified on Schedule 3.1, has the
same legal name as it appears in the Organizational Documents of such Loan Party
or any Subsidiary and an organizational identification number (if any), in each
case as specified on Schedule 3.1, and has all powers and all governmental
licenses, authorizations, registrations, permits, consents and approvals
required under all applicable Laws and required in order to carry on its
business as now conducted (collectively, “Permits”), except where the failure to
have such Permits could not reasonably be expected to have a Material Adverse
Effect. Each Loan Party and each Subsidiarity is qualified to do business as a
foreign entity in each jurisdiction in which it is required to be so qualified,
which jurisdictions as of the Closing Date are specified on Schedule 3.1, except
where the failure to be so qualified could not reasonably be expected to have a
Material Adverse Effect. Except as set forth on Schedule 3.1, neither any Loan
Party nor any Subsidiary has had, over the five (5) year period preceding the
Closing Date, any name other than its current name or was incorporated or
organized under the Laws of any jurisdiction other than its current jurisdiction
of incorporation or organization.
3.2    Organization and Governmental Authorization; No Contravention. The
execution, delivery and performance by each Loan Party and each Subsidiary of
the Loan Documents to which it is a party are within its powers, have been duly
authorized by all necessary action pursuant to its Organizational Documents,
require no further action by or in respect of, or filing with, any Governmental
Authority and do not violate, conflict with or cause a breach or a default under
(a) any Law, (b) any of the Organizational Documents of any Loan Party or any
Subsidiary or (c) any agreement or instrument binding upon it, except for such
violations, conflicts, breaches or defaults as could not, with respect to each
of clauses (a) and (c), reasonably be expected to have a Material Adverse
Effect.
    -22-

--------------------------------------------------------------------------------



3.3    Binding Effect. Each of the Loan Documents to which any Loan Party or any
Subsidiary is a party constitutes a valid and binding agreement or instrument of
such Loan Party or such Subsidiary, as applicable, enforceable against such Loan
Party or such Subsidiary in accordance with its respective terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
Laws relating to the enforcement of creditors’ rights generally and by general
equitable principles.
3.4    Capitalization. The authorized Stock of each Loan Party and each
Subsidiary as of the Closing Date is as set forth on Schedule 3.4. All issued
and outstanding Stock of each Loan Party and each Subsidiary is duly authorized
and validly issued (and, as applicable, fully paid and non-assessable) free and
clear of all Liens other than those in favor of Agent for the benefit of Agent
and Lenders, and such Stock was issued in compliance with all applicable Laws.
The identity of the holders of the Stock of each Loan Party and each Subsidiary
and the percentage of their actual and fully diluted ownership of the Stock of
each Loan Party and each Subsidiary, in each case as of the Closing Date, is set
forth on Schedule 3.4. No shares of the Stock of any Loan Party or any
Subsidiary, other than those described above, are issued and outstanding as of
the Closing Date. Except as set forth on Schedule 3.4, as of the Closing Date
there are no preemptive or other outstanding rights, options, warrants,
conversion rights or similar agreements or understandings for the purchase or
acquisition from any Loan Party or any Subsidiary of any Stock of any such
entity.
3.5    Financial Information.
(a)    Audited Statements. The consolidated balance sheet of Borrower and its
Subsidiaries as of December 28, 2019 and the related consolidated statements of
operations, stockholders’ equity (or comparable calculation, if such Person is
not a corporation) and cash flows for the Fiscal Year then ended, reported on by
an independent certified public accounting firm of national standing acceptable
to Agent, copies of which have been delivered to Agent prior to the Closing
Date, fairly present in all material respects, in conformity with GAAP, the
consolidated financial position of Borrower and its Subsidiaries as of such date
and their consolidated results of operations, changes in stockholders’ equity
(or comparable calculation) and cash flows for such period.
(b)    Unaudited Statements. The unaudited consolidated balance sheet of
Borrower and its Subsidiaries as of September 30, 2020 and the related unaudited
consolidated statements of operations and cash flows for the 9 months then
ended, copies of which have been delivered to Agent, fairly present in all
material respects, in conformity with GAAP, the consolidated financial position
of Borrower and its Subsidiaries as of such date and their consolidated results
of operations and cash flows for the 9 months then ended (subject to normal
year-end adjustments and the absence of required footnote disclosures).
(c)    Pro Forma Balance Sheet. The pro forma balance sheet of Borrower and its
Subsidiaries as of September 30, 2020, a copy of which has been delivered to
Agent, fairly presents in all material respects, on a basis consistent with the
Financial Statements referred to in Section 7.1, the consolidated financial
position of Borrower and its Subsidiaries as of such date, adjusted to give
effect (as if such events had occurred on such date) to (i) the making of any
Advances and the issuance of any Letters of Credit to be made on the Closing
Date, (ii) the application of the proceeds therefrom as contemplated by the Loan
Documents, and (iii) the payment of all legal, accounting and other fees
    -23-

--------------------------------------------------------------------------------



related thereto to the extent known at the time of the preparation of such
balance sheet. As of the date of such balance sheet and the date hereof, no Loan
Party or any Subsidiary had or has any material liabilities, contingent or
otherwise, including liabilities for Taxes, long term leases or forward or long
term commitments, which are not properly reflected on such balance sheet.
(d)    Projections. The Projections delivered on or before the date hereof have
been prepared by Borrower and its Subsidiaries in light of the past operations
of its businesses, but including future payments of known contingent
liabilities, and reflect projections for the four (4) year period beginning on
January 1, 2020 and ending no sooner than the last day of the original term
hereof, on a month-by-month basis for the first year and on a year-by-year basis
thereafter. The Projections are based upon the same accounting principles as
those used in the preparation of the Financial Statements described above and
the estimates and assumptions stated therein, all of which Borrower believes to
be reasonable and fair in light of current conditions and current facts known to
any Loan Party and, as of the Closing Date, reflect Borrower’s good faith and
reasonable estimates of the future financial performance of Borrower and its
Subsidiaries for the period set forth therein. The Projections are not a
guaranty of future performance, especially in light of the current COVID-19
pandemic, and actual results may differ from the Projections.
(e)    Borrowing Base Certificate. The information contained in the most
recently delivered Borrowing Base Certificate is true, complete and correct.
(f)    No Material Adverse Change. Since December 28, 2019, there has been no
Material Adverse Change in the business, operations, properties, prospects or
condition (financial or otherwise) of Borrower and its Subsidiaries taken as a
whole that has not been previously disclosed to Agent, including discussions on
the past and future effects of the COVID-19 pandemic.
3.6    Litigation. Except as disclosed in Schedule 3.6, there are no actions,
suits, proceedings, claims or disputes pending, or to the best knowledge of each
Loan Party, threatened, at Law, in equity, in arbitration or before any
Governmental Authority, against any Loan Party, any Subsidiary or any of their
respective properties which:
(a)    purport to affect or pertain to this Agreement, any other Loan Document,
or any of the transactions contemplated hereby or thereby; or
(b)    would reasonably be expected to result in Material Adverse Effect; or
(c)    seek an injunction or other equitable relief which would reasonably be
expected to have a Material Adverse Effect.
No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement or any other
Loan Document, or directing that the transactions provided for herein or therein
not be consummated as herein or therein provided. As of the Closing Date,
neither any Loan Party nor any Subsidiary is the subject of an audit or, to each
Loan Party’s knowledge, any review or investigation by any Governmental
    -24-

--------------------------------------------------------------------------------



Authority (excluding the IRS and other taxing authorities) concerning the
violation or possible violation of any requirement of Law.
3.7    Ownership of Property. Each Loan Party and each Subsidiary is the lawful
owner of, has good and marketable title to and is in lawful possession of, or
has valid leasehold interests in, all properties and other assets (real or
personal, tangible, intangible or mixed) purported or reported to be owned or
leased (as the case may be) by such Person, except as may have been disposed of
in the Ordinary Course of Business or otherwise in compliance with the terms
hereof.
3.8    No Default. No Default or Event of Default has occurred and is
continuing.
3.9    Labor Matters. As of the Closing Date, there are no strikes or other
labor disputes pending or, to any Loan Party’s knowledge, threatened against any
Loan Party or any Subsidiary, except workers’ compensation claims made in the
ordinary course of business. All payments due from the Loan Parties and the
Subsidiaries, or for which any claim may be made against any of them, on account
of wages and employee and retiree health and welfare insurance and other
benefits have been paid or accrued as a liability on their books, as the case
may be. The consummation of the transactions contemplated by the Loan Documents
will not give rise to a right of termination or right of renegotiation on the
part of any union under any collective bargaining agreement to which it is a
party or by which it is bound.
3.10    Regulated Entities. Neither any Loan Party nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company” or a
“subsidiary” of an “investment company,” all within the meaning of the
Investment Company Act of 1940.
3.11    Margin Regulations. None of the proceeds from the Advances have been or
will be used, directly or indirectly, for the purpose of purchasing or carrying
any Margin Stock, for the purpose of reducing or retiring any indebtedness which
was originally incurred to purchase or carry any Margin Stock or for any other
purpose which would reasonably be expected to cause any of the Advances to be
considered a “purpose credit” within the meaning of Regulation T, U or X of the
Federal Reserve Board.
3.12    Compliance With Laws; Anti-Terrorism Laws.
(a)    Laws Generally. Each Loan Party and each Subsidiary is in compliance with
the requirements of all applicable Laws in all material respects.
(b)    Foreign Assets Control Regulations and Anti-Money Laundering. Each Loan
Party and each Subsidiary is in compliance in all material respects with all
U.S. economic sanctions Laws, executive orders and implementing regulations as
promulgated by the U.S. Treasury Department’s Office of Foreign Assets Control
(“OFAC”), the U.S. Department of State, and all applicable anti-money laundering
and counter-terrorism financing provisions of the Bank Secrecy Act and all
regulations issued pursuant to it. Neither any Loan Party nor any Subsidiary or
Affiliate of a Loan Party (i) is a Person designated by the U.S. government on
the list of the Specially Designated Nationals and Blocked Persons (the “SDN
List”) with which a U.S. Person cannot deal with or otherwise engage in business
transactions, (ii) is a Person who is otherwise the target of U.S. economic
    -25-

--------------------------------------------------------------------------------



sanctions Laws such that a U.S. Person cannot deal or otherwise engage in
business transactions with such Person, or (iii) is controlled by (including by
virtue of such person being a director (or manager) or owning voting shares,
units or other interests), or acts, directly or indirectly, for or on behalf of,
any person or entity on the SDN List or a foreign government that is the target
of U.S. economic sanctions prohibitions such that the entry into, or performance
under, this Agreement or any other Loan Document would be prohibited under U.S.
Law.
(c)    USA Patriot Act. Each Loan Party, each Subsidiary and each of their
Affiliates is in compliance with (i) the Trading with the Enemy Act, and each of
the foreign assets control regulations of the U.S. Treasury Department and any
other enabling legislation or executive order relating thereto, (ii) the USA
Patriot Act, and (iii) other federal or state Laws relating to “know your
customer” and anti-money laundering rules and regulations. No part of the
proceeds of any Advance will be used directly or indirectly for any payments to
any government official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977.
(d)    None of the funds of any Loan Party or any Subsidiary that are used to
repay any obligation under this Agreement or any other Loan Document shall
constitute property of, or shall be beneficially owned directly or indirectly
by, any Person that is the subject of Sanctions.
3.13    Taxes. All federal and all other material Tax returns, reports and
statements required to be filed by or on behalf of each Loan Party and each
Subsidiary have been filed with the appropriate Governmental Authorities in all
jurisdictions in which such returns, reports and statements are required to be
filed and, except to the extent subject to a Permitted Contest. All Taxes
(including real property Taxes) and other charges shown to be due and payable in
respect thereof owing by a Loan Party or a Subsidiary have been timely paid
prior to the date on which any fine, penalty, interest, late charge or loss may
be added thereto for nonpayment thereof, except to the extent subject to a
Permitted Contest. Each of the Loan Parties is solely a resident for Tax
purposes of the United States and has no office, branch or permanent
establishment outside of the United States.
3.14    Compliance with ERISA.
(a)    ERISA Plans. Each ERISA Plan (and the related trusts and funding
agreements) complies in form and in operation with, has been administered in
compliance with, and the terms of each ERISA Plan satisfy the requirements of,
applicable Law including ERISA and the IRC in all material respects. Each ERISA
Plan which is intended to be qualified under Section 401(a) of the IRC is so
qualified, and the IRS has issued a favorable determination or opinion letter
with respect to each such ERISA Plan which may be relied on currently. No Loan
Party or any Subsidiary has incurred liability for any material excise tax under
any of Sections 4971 through 5000A of the IRC.
(b)    Pension Plans and Multiemployer Plans. During the thirty-six (36) month
period prior to the Closing Date or the making of any Advance or the issuance of
any Letter of Credit, (i) no steps have been taken to terminate any Pension Plan
that could reasonably be expected to result in a material payment liability to
any Loan Party or any Subsidiary and (ii) no contribution failure has occurred
with respect to any Pension Plan sufficient to give rise to a Lien under ERISA
or the IRC.
    -26-

--------------------------------------------------------------------------------



Except as set forth on Schedule 3.14(b), no Loan Party is party to or
contributes to a Multiemployer Plan. No condition exists or event or transaction
has occurred with respect to any ERISA Plan which could result in the incurrence
by any Loan Party or any Subsidiary of any material liability, fine, Tax or
penalty. Neither any Loan Party nor any Subsidiary has incurred liability to the
PBGC (other than for current premiums) with respect to any Pension Plan.
3.15    Brokers. Except for fees contractually incurred by a Loan Party or an
Affiliate of a Loan Party and payable in full on or prior to the Closing Date,
neither any Loan Party nor any Affiliate of a Loan Party has any obligation to
any broker, finder or other intermediary in respect of any finder’s or brokerage
fees in connection with any Loan Document.
3.16    Material Contracts. Except for the Organizational Documents and the
Material Contracts set forth on Schedule 3.16, as of the Closing Date there are
no (i) employment agreements covering the management of any Loan Party or any
Subsidiary, (ii) collective bargaining agreements or other labor agreements
covering any employees of any Loan Party or any Subsidiary, (iii) agreements for
managerial, consulting or similar services to which any Loan Party or any
Subsidiary is a party or by which it is bound, (iv) agreements regarding any
Loan Party or any Subsidiary, its assets or operations or any investment therein
to which any of its equity holders is a party or by which it is bound, (v) real
estate leases, Intellectual Property licenses or other lease or license
agreements to which any Loan Party or any Subsidiary is a party, either as
lessor or lessee, or as licensor or licensee, or (vi) customer, distribution,
marketing or supply agreements to which any Loan Party or any Subsidiary is a
party, (vii) partnership agreements to which any Loan Party is a general partner
or joint venture agreements to which any Loan Party is a party, or (viii) any
other agreements or instruments to which any Loan Party or any Subsidiary is a
party, the breach, nonperformance or cancellation of which, or the failure of
which to renew could reasonably be expected to have a Material Adverse Effect.
Schedule 3.16 sets forth, with respect to each real estate lease agreement to
which any Loan Party or any Subsidiary is a party as of the Closing Date, the
address of the subject property and the annual rental (or, where applicable, a
general description of the method of computing the annual rental). The
consummation of the transactions contemplated by the Loan Documents will not
give rise to a right of termination in favor of any party to any Material
Contract (other than any Loan Party or any Subsidiary).
3.17    Environmental Compliance.
(a)    Hazardous Materials. Except in each case as set forth on Schedule 3.17,
(i) no Hazardous Materials are located on any properties now or previously
owned, leased or operated by any Loan Party or any Subsidiary or have been
released into the environment, or deposited, discharged, placed or disposed of,
at, on, under or near any of such properties in a manner that would require the
taking of any action under any Environmental Law, and any such action under any
Environmental Law has given rise to, or could reasonably be expected to give
rise to, remediation costs and expenses on the part of the Loan Parties in
excess of $1,000,000; (ii) no portion of any such property is being used, or has
been used at any previous time, for the disposal, storage, treatment, processing
or other handling of Hazardous Materials in violation of any Environmental Law
nor is any such property affected by any Hazardous Materials Contamination; and
(iii) all oral or written notifications of a release of Hazardous Materials
required to be filed by or on behalf of any Loan Party or any Subsidiary under
any applicable
    -27-

--------------------------------------------------------------------------------



Environmental Law have been filed or are in the process of being timely filed by
or on behalf of the applicable Loan Party or Subsidiary except for any of the
foregoing in subclauses (ii) and (iii) that, either individually or in the
aggregate as to all Loan Parties, could not reasonably be expected to result in
a Material Adverse Effect.
(b)    Notices Regarding Environmental Compliance. Except in each case as set
forth on Schedule 3.17, no notice, notification, demand, request for
information, citation, summons, complaint or order has been issued, no complaint
has been filed, no penalty has been assessed and no investigation or review is
pending or, to any Loan Party’s knowledge, threatened by any Governmental
Authority or other Person with respect to, in any such case, any (i) alleged
violation by any Loan Party or any Subsidiary of any Environmental Law,
(ii) alleged failure by any Loan Party or any Subsidiary to have any Permits
required in connection with the conduct of its business or to comply with the
terms and conditions thereof, (iii) any generation, treatment, storage,
recycling, transportation or disposal of any Hazardous Materials, or
(iv) release of Hazardous Materials except for any of the foregoing that, either
individually or in the aggregate as to all Loan Parties, could not reasonably be
expected to result in a Material Adverse Effect.
(c)    Properties Requiring Remediation. Except in each case as set forth on
Schedule 3.17, no property now owned or leased by any Loan Party or any
Subsidiary and, to the knowledge of each Loan Party, no such property previously
owned or leased by any Loan Party or any Subsidiary, to or from which any Loan
Party or any Subsidiary has, directly or indirectly, transported or arranged for
the transportation of any Hazardous Materials, in any case, is listed or, to any
Loan Party’s knowledge, proposed for listing, on the National Priorities List
promulgated pursuant to CERCLA, or CERCLIS (as defined in CERCLA) or any similar
state list or is the subject of federal, state or local enforcement actions or,
to the knowledge of any Loan Party, other investigations which may lead to
claims against any Loan Party or any Subsidiary for clean-up costs, remedial
work, damage to natural resources or personal injury claims, including, but not
limited to, claims under CERCLA except for any of the foregoing that, either
individually or in the aggregate as to all Loan Parties, could not reasonably be
expected to result in a Material Adverse Effect.
(d)    Underground Storage Tanks. Except in each case as set forth on Schedule
3.17, there are no underground storage tanks located on any property owned or
leased by any Loan Party or any Subsidiary that are not properly registered or
permitted under applicable Environmental Laws or that are leaking or disposing
of Hazardous Materials except for any of the foregoing that, either individually
or in the aggregate as to all Loan Parties, could not reasonably be expected to
result in a Material Adverse Effect.
(e)    Environmental Liens. Except in each case as set forth on Schedule 3.17,
there are no Liens under or pursuant to any applicable Environmental Laws on any
real property or other assets owned or leased by any Loan Party or any
Subsidiary, and no actions by any Governmental Authority have been taken or, to
the knowledge of any Loan Party, are in process which could subject any of such
properties or assets to such Liens.
For purposes of this Section 3.17, each Loan Party and each Subsidiary shall be
deemed to include any business or business entity (including a corporation)
which is, in whole or in part, a predecessor of such Loan Party or such
Subsidiary.
    -28-

--------------------------------------------------------------------------------



3.18    Intellectual Property. Except as set forth on Schedule 3.18, each Loan
Party and each Subsidiary owns, is licensed to use or otherwise has the right to
use, all Intellectual Property that is material to the condition (financial or
other), business or operations of such Loan Party or such Subsidiary, as
applicable. All such Intellectual Property existing as of the Closing Date and
registered with any United States or foreign Governmental Authority is set forth
on Schedule 3.18. All Intellectual Property of each Loan Party and each
Subsidiary is fully protected and/or duly and properly registered, filed or
issued in the appropriate office and jurisdictions for such registrations,
filings or issuances. Except as set forth on Schedule 3.18, to each Loan Party’s
knowledge, each Loan Party and each Subsidiary conducts its business without
infringement or claim of infringement of any Intellectual Property rights of
others, and there is no infringement or claim of infringement by others of any
Intellectual Property rights of any Loan Party or any Subsidiary, which
infringement or claim of infringement could reasonably be expected to result in
a Material Adverse Effect.
3.19    Real Property Interests. Schedule 3.19 sets forth, with respect to each
real estate lease agreement to which any Loan Party is a party as of the Closing
Date, the address of the subject property and the annual rental (or, where
applicable, a general description of the method of computing the annual rental).
Except for leasehold interests and ownership or other interests set forth on
Schedule 3.19, neither any Loan Party nor any Subsidiary has, as of the Closing
Date, any ownership, leasehold or other interest in real property.
3.20    Full Disclosure. None of the information (financial or otherwise)
furnished by or on behalf of any Loan Party or any Subsidiary to Agent or any
Lender in connection with the consummation of the transactions contemplated by
the Loan Documents, contains any untrue statement of a material fact or omits to
state a material fact necessary to make the statements contained herein or
therein not misleading in light of the circumstances under which such statements
were made. All Projections delivered to Agent and Lenders have been prepared on
the basis of the assumptions stated therein. Such Projections represent the Loan
Parties’ good faith estimate of the future financial performance of the Loan
Parties and their respective Subsidiaries and such assumptions are believed by
the Loan Parties to be fair and reasonable in light of current business
conditions; provided, that the Loan Parties can give no assurance that such
Projections will be attained. As of the Closing Date, the information included
in the Beneficial Ownership Certification, if applicable, is true and correct in
all respects.
3.21    Reserved.
3.22    Use of Proceeds. Borrower shall use the proceeds of the Advances solely
as follows: (a) to refinance, on the Closing Date, the Prior Lender Obligations,
(b) to pay costs and expenses required to be paid pursuant to Section 10.1,
(c) to fund Permitted Acquisitions, and (d) for working capital, capital
expenditures and other general corporate and, as applicable, limited liability
company purposes not in contravention of any requirement of Law and not in
violation of this Agreement or the other Loan Documents.
3.23    Insurance. Schedule 3.23 lists all insurance policies of any nature
maintained, as of the Closing Date, for current occurrences by each Loan Party
and each Subsidiary, as well as a summary of the terms of each such policy. Each
Loan Party and each Subsidiary thereof currently maintains all insurance that is
required to be maintained pursuant to Section 4.4 hereof.
    -29-

--------------------------------------------------------------------------------



3.24    Deposit and Disbursement Accounts. Schedule 3.24 lists all banks and
other financial institutions at which any Loan Party or any Subsidiary maintains
deposit or other accounts as of the Closing Date and Schedule 3.24 correctly
identifies the name, address and telephone number of each depository, the name
in which the account is held, a description of the purpose of the account, and
the complete account number therefor.
3.25    Government Contracts. Except as set forth in Schedule 3.25, as of the
Closing Date, neither any Loan Party nor any Subsidiary is a party to any
contract or agreement with any Governmental Authority and neither any Loan
Party’s nor any Subsidiary’s Accounts are subject to the Federal Assignment of
Claims Act (31 U.S.C. Section 3727) or any similar state or local Law.
3.26    Customer and Trade Relations. As of the Closing Date, there exists no
actual or, to the knowledge of any Loan Party, threatened termination or
cancellation of, or any Material Adverse Modification or Material Adverse Change
in: (a) the business relationship of any Loan Party or any Subsidiary with any
customer or group of customers whose purchases during the preceding 12 months
caused them to be ranked among the ten largest customers of such Loan Party or
such Subsidiary; or (b) the business relationship of any Loan Party or any
Subsidiary with any supplier essential to its operations.
3.27    Bonding; Licenses. Except as set forth on Schedule 3.27, as of the
Closing Date, neither any Loan Party nor any Subsidiary is a party to or bound
by any surety bond agreement or bonding requirement with respect to products or
services sold by it or any trademark or patent license agreement with respect to
products sold by it.
3.28    Solvency. Both before and after giving effect to (a) the Advances and
Letter of Credit Obligations to be made or incurred on the Closing Date or such
other date as Advances and Letter of Credit Obligations requested hereunder are
made or incurred, (b) the disbursement of the proceeds of such Advances pursuant
to the instructions of Borrower, (c) the incurrence of the Term Loan Debt, and
(d) the payment and accrual of all transaction costs in connection with the
foregoing, each Loan Party is and will be Solvent.
4.AFFIRMATIVE COVENANTS
Each Loan Party executing this Agreement jointly and severally agrees that from
and after the date hereof and until the Termination Date:
4.1    Maintenance of Existence and Conduct of Business. Each Loan Party shall
and shall cause its Subsidiaries to: do or cause to be done all things necessary
to preserve and keep in full force and effect its corporate and, as applicable,
limited liability company or other organizational existence and its material
rights and franchises; continue to conduct its business substantially as now
conducted or as otherwise permitted hereunder; at all times maintain, preserve
and protect all of its assets and properties used or useful in the conduct of
its business, and keep the same in good repair, working order and condition in
all material respects (taking into consideration ordinary wear and tear) and
from time to time make, or cause to be made, all necessary or appropriate
repairs, replacements and improvements thereto consistent with industry
practices; and transact business only in such corporate
    -30-

--------------------------------------------------------------------------------



(or, as applicable, limited liability company or other organizational) and trade
names as are set forth in Schedule 4.1.
4.2    Payment of Charges.
(a)    Subject to Section 4.2(b), each Loan Party shall, and shall cause each of
its Subsidiaries to, pay and discharge or cause to be paid and discharged
promptly all Charges payable by it, including (i) Charges imposed upon it, its
income and profits, or any of its property (real, personal or mixed) and all
Charges with respect to Tax, social security and unemployment withholding with
respect to its employees, excepting deferrals and credits allowed under the
CARES Act, (ii) lawful claims for labor, materials, supplies and services or
otherwise, and (iii) all storage or rental charges payable to warehousemen,
processors and bailees, in each case, before any thereof shall become past due.
(b)    To the extent the payment of any Charges, Taxes or claims are subject to
a Permitted Contest, (i) no Lien shall be imposed to secure payment of such
Charges, Taxes or claims (other than payments to warehousemen, processors and/or
bailees subject to Agent’s right to impose and maintain Reserves) that is
superior to any of the Liens securing payment of the Obligations and such
contest is maintained and prosecuted continuously and with diligence and
operates to suspend collection or enforcement of such Charges, Taxes or claims,
(ii) none of the Collateral becomes subject to forfeiture or loss as a result of
such Charges, Taxes or claims; (iii) any Liens arising from such contested
Charges, Taxes or claims do not secure amounts in excess of $250,000 in the
aggregate as of any date, and (iv) such Loan Party or such Subsidiary, as
applicable, shall promptly pay or discharge such contested Charges, Taxes or
claims and all additional charges, interest, penalties and expenses, if any, and
shall deliver to Agent evidence reasonably acceptable to Agent of such
compliance, payment or discharge, if (A) such contest is terminated or
discontinued adversely to such Loan Party or such Subsidiary, or (B) the
conditions set forth in this Section 4.2(b) are no longer met.
4.3    Books and Records. Each Loan Party shall, and shall cause each of its
Subsidiaries to, keep adequate books and records with respect to its business
activities in which proper entries, reflecting all financial transactions, are
made in accordance with GAAP and on a basis consistent with the Financial
Statements delivered to Agent on or prior to the Closing Date.
4.4    Insurance; Damage to or Destruction of Collateral.
(a)    The Loan Parties shall, and shall cause each of their Subsidiaries to, at
their sole cost and expense, maintain the policies of insurance described on
Schedule 3.23 as in effect on the date hereof or otherwise in form and amounts
and with insurers reasonably acceptable to Agent. Such policies of insurance (or
the lender’s loss payable and additional insured endorsements delivered to
Agent) shall contain provisions pursuant to which the insurer agrees to provide
30 days (or 10 days in the case of non-payment) prior written notice to Agent in
the event of any non-renewal, cancellation or amendment of any such insurance
policy. If any Loan Party or any such Subsidiary at any time or times hereafter
shall fail to obtain or maintain any of the policies of insurance required above
or to pay all premiums relating thereto, Agent may at any time or times
thereafter obtain and maintain such policies of insurance and pay such premiums
and take any other action with respect thereto that Agent deems advisable. Agent
shall have no obligation to obtain insurance for any Loan Party or any
Subsidiary or pay any premiums therefor. By doing so, Agent shall not be deemed
to have waived any Default or
    -31-

--------------------------------------------------------------------------------



Event of Default arising from the failure of such Loan Party or such Subsidiary
to maintain such insurance or pay any premiums therefor. All sums so disbursed,
including reasonable attorneys’ fees, court costs and other charges related
thereto, shall be payable on demand for payment by Borrower to Agent on its
demand for payment and shall be additional Obligations hereunder secured by the
Collateral.
(b)    Agent reserves the right at any time upon any material change in the risk
profile of any Loan Party or any Subsidiary (including any change in the product
mix maintained by any Loan Party or any Subsidiary or any Laws affecting the
potential liability of such Loan Party or such Subsidiary) to require additional
forms and limits of insurance to, in Agent’s opinion, adequately protect both
Agent’s and Lenders’ interests in all or any portion of the Collateral and to
ensure that each Loan Party and Subsidiary is protected by insurance in amounts
and with coverage customary for its industry. If reasonably requested by Agent,
each Loan Party shall deliver to Agent from time to time a report of a reputable
insurance broker reasonably satisfactory to Agent, with respect to its insurance
policies.
(c)    Each Loan Party shall deliver to Agent, in form and substance reasonably
satisfactory to Agent, endorsements to (i) all special form (“all risk”)
property and casualty insurance and business interruption insurance naming
Agent, on behalf of itself and Lenders, as lender loss payee, and (ii) all
general liability and other liability policies naming Agent, on behalf of itself
and Lenders, as additional insured. For any insurance claims for loss, damage or
destruction to the Collateral in excess of $1,000,000, each Loan Party
irrevocably makes, constitutes and appoints Agent (and all officers, employees
or agents designated by Agent), so long as any Event of Default has occurred and
is continuing, as each Loan Party’s true and lawful attorney in fact for the
purpose of making, settling and adjusting such claims under such special form
policies of insurance, endorsing the name of each Loan Party on any check or
other item of payment for the proceeds of such special form policies of
insurance and for making all determinations and decisions with respect to such
special form policies of insurance. Agent shall have no duty to exercise any
rights or powers granted to it pursuant to the foregoing power-of-attorney. The
Loan Parties shall promptly notify Agent of any loss, damage, or destruction to
the Collateral in the amount of $1,000,000 or more, whether or not covered by
insurance.
4.5    Compliance with Laws. Each Loan Party shall, and shall cause each of its
Subsidiaries to, comply with all federal, state, local and foreign Laws and
regulations applicable to it, including ERISA, labor Laws, and Environmental
Laws and Environmental Permits, except to the extent that the failure to comply,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. Each Loan Party and each Subsidiary will maintain in
effect policies and procedures reasonably designed to ensure compliance by them
and their respective directors, officers, employees and agents with applicable
Sanctions. Each Loan Party and each Subsidiary will comply with commercially
reasonable requests by the Lender for information or documentation necessary to
ensure that each Loan Party and Subsidiary is compliant with any applicable
federal or state Laws and not engaged in any act or omission that would cause
the Lender to be in breach of any applicable Law.
4.6    Supplemental Disclosure. From time to time as may be reasonably requested
by Agent (which request will not be made more frequently than once each year
absent the occurrence and continuance of an Event of Default) or at Loan
Parties’ election, the Loan Parties shall supplement each Schedule hereto, or
any representation herein or in any other Loan Document, with respect to any
    -32-

--------------------------------------------------------------------------------



matter hereafter arising that, if existing or occurring at the date of this
Agreement, would have been required to be set forth or described in such
Schedule or as an exception to such representation or that is necessary to
correct any information in such Schedule or representation which has been
rendered inaccurate thereby (and, in the case of any supplements to any
Schedule, such Schedule shall be appropriately marked to show the changes made
therein); provided, that (a) no such supplement to any such Schedule or
representation shall amend, supplement or otherwise modify any Schedule or
representation, or be or be deemed a waiver of any Default or Event of Default
resulting from the matters disclosed therein, except as consented to by Agent
and Required Lenders in writing, and (b) no supplement shall be required or
permitted as to representations and warranties that relate solely to the Closing
Date.
4.7    Intellectual Property. Each Loan Party will, and will cause each of its
Subsidiaries to, conduct its business and affairs without infringement of or
interference with any Intellectual Property of any other Person in any material
respect and shall comply in all material respects with the terms of its
Licenses.
4.8    Environmental Matters. Each Loan Party shall and shall cause each of its
Subsidiaries to: (a) conduct its operations and keep and maintain its Real
Estate in compliance with all Environmental Laws and Environmental Permits other
than noncompliance that could not reasonably be expected to have a Material
Adverse Effect; (b) implement any and all investigation, remediation, removal
and response actions that are appropriate or necessary to maintain the value and
marketability of the Real Estate or to otherwise comply with Environmental Laws
and Environmental Permits pertaining to the presence, generation, treatment,
storage, use, disposal, transportation or Release of any Hazardous Material on,
at, in, under, above, to, from or about any of its Real Estate in all material
respects; (c) notify Agent promptly after such Loan Party becomes aware of any
violation of Environmental Laws or Environmental Permits or any Release on, at,
in, under, above, to, from or about any Real Estate that is reasonably likely to
result in Environmental Liabilities in excess of $1,000,000; and (d) promptly
forward to Agent a copy of any order, notice, request for information or any
communication or report received by such Loan Party or such Subsidiary in
connection with any such violation or Release or any other matter relating to
any Environmental Laws or Environmental Permits that could reasonably be
expected to result in Environmental Liabilities in excess of $1,000,000 in each
case whether or not the Environmental Protection Agency or any Governmental
Authority has taken or threatened any action in connection with any such
violation, Release or other matter. If Agent at any time has a reasonable basis
to believe that there may be a violation of any Environmental Laws or
Environmental Permits by any Loan Party or any Environmental Liability arising
thereunder, or a Release of Hazardous Materials on, at, in, under, above, to,
from or about any of its Real Estate, that, in each case, could reasonably be
expected to have a Material Adverse Effect, then each Loan Party shall, upon
Agent’s written request, but only if Borrower is not pursuing such at the
request of any landlord or mortgage holder relative to such Real Estate, (i)
cause the performance of such environmental audits including subsurface sampling
of soil and groundwater, and preparation of such environmental reports, at the
Loan Parties’ expense, as Agent may from time to time reasonably request, which
shall be conducted by reputable environmental consulting firms reasonably
acceptable to Agent and shall be in form and substance reasonably acceptable to
Agent, and (ii) permit Agent or its representatives to have access to all Real
Estate for the purpose of conducting such environmental audits and testing as
Agent deems appropriate, including subsurface sampling of soil and groundwater.
The Loan Parties shall
    -33-

--------------------------------------------------------------------------------



reimburse Agent for the costs of such audits and tests and the same will
constitute a part of the Obligations secured hereunder.
4.9    Landlords’ Agreements, Mortgagee Agreements and Bailee and Processor
Letters. Each Loan Party shall obtain a landlord’s agreement, mortgagee
agreement, bailee letter agreement or processor letter agreement, as applicable,
from the lessor of each leased property, mortgagee of owned property, bailee or
processor with respect to any warehouse, processor or converter facility or
other location where Collateral is stored or located, which agreement or letter
agreement shall contain a waiver or subordination of all Liens or claims that
the landlord, mortgagee, bailee or processor may assert against the Collateral
at that location, and shall otherwise be reasonably satisfactory in form and
substance to Agent. With respect to such locations or warehouse space leased,
owned or used as of the Closing Date and thereafter, if Agent has not received a
landlord’s agreement, mortgagee agreement, bailee letter agreement or processor
letter agreement, as applicable, as of the Closing Date (or, if later, as of the
date such location is acquired or leased), Borrower’s Eligible Inventory at that
location shall, in Agent’s Permitted Discretion, be excluded from the Borrowing
Base or be subject to such Reserves as may be established by Agent in its sole
discretion. Each Loan Party shall timely and fully pay and perform its
obligations under all leases and other agreements with respect to each leased
location, public warehouse or processor location where any Collateral is or may
be located.
4.10    Reserved
.
4.11    Cash Management Systems. On or prior to the Closing Date, the Loan
Parties will establish and will maintain until the Termination Date, the cash
management systems described on Annex B (the “Cash Management Systems”).
4.12    Maintenance of Property; Material Contracts. Except as permitted under
Section 5.1, each Loan Party shall maintain, and shall cause each of its
Subsidiaries to maintain, and preserve all its property which is used or useful
in its business in good working order and condition, ordinary wear and tear
excepted and shall make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.
4.13    Inspection of Property and Books and Records; Appraisals.
(a)    Each Loan Party shall, and shall cause each of its Subsidiaries to, with
respect to each owned, leased, or controlled property, during normal business
hours and upon reasonable advance notice (unless an Event of Default shall have
occurred and be continuing, in which event no notice shall be required and Agent
shall have access at any and all times during the continuance thereof):
(i) provide access to such property to Agent and any of its Related Persons, as
frequently as Agent determines to be appropriate; and (ii) permit Agent and any
of its Related Persons to conduct field examinations, audit, inspect and make
extracts and copies from all of such Loan Party’s books and records, and
evaluate and make physical verifications of the Inventory and other Collateral
in any manner and through any medium that Agent considers advisable, in each
instance, at the Loan Parties’ expense; provided, the Loan Parties shall (A) so
long as no Event of Default has occurred and is
    -34-

--------------------------------------------------------------------------------



continuing, only be obligated to reimburse Agent for the expenses for two (2)
such field examinations, audits and inspections per year (or a total of three
(3) such field examinations, audits and inspections per year at any time during
such year that Borrowing Availability is or has been less than 12.5% of
Availability), and (B) be obligated to reimburse Agent for the expenses for each
such field examination, audit and inspection required by Agent if an Event of
Default has occurred and is continuing. Any Lender may accompany Agent or its
Related Persons in connection with any inspection at such Lender’s expense.
(b)    Upon Agent’s request from time to time, the Loan Parties shall permit and
enable Agent to obtain appraisals in form and substance and from appraisers
reasonably satisfactory to Agent stating the then Net Orderly Liquidation
Percentage, or such other value as determined by Agent, of all or any portion of
the Inventory of any Loan Party or any Subsidiary of any Loan Party; provided,
that notwithstanding any provision herein to the contrary, the Loan Parties
shall (i) so long as no Event of Default has occurred and is continuing, only be
obligated to reimburse Agent for the expenses of such appraisals occurring one
(1) time per year (or a total of two (2) times per year at any time during such
year that Borrowing Availability is or has been less than 12.5% of Availability)
and (ii) be obligated to reimburse Agent for the expenses for each such
appraisal required by Agent if an Event of Default has occurred and is
continuing.
4.14    Use of Proceeds. Borrower shall use the proceeds of the Advances solely
as follows: (a) to refinance, on the Closing Date, the Prior Lender Obligations,
(b) to pay costs and expenses required to be paid pursuant to Section 10.1,
(c) to fund Permitted Acquisitions, and (d) for working capital, capital
expenditures and other general corporate and, as applicable, limited liability
company purposes not in contravention of any requirement of Law and not in
violation of this Agreement or the other Loan Documents.
4.15    Further Assurances.
(a)    Each Loan Party shall, and shall cause each of its Subsidiaries to,
ensure that all written information, exhibits and reports furnished to Agent or
the Lenders do not and will not contain any untrue statement of a material fact
and do not and will not omit to state any material fact or any fact necessary to
make the statements contained therein not misleading in light of the
circumstances in which made, and will promptly disclose to Agent and the Lenders
and correct any defect or error that may be discovered therein or in any Loan
Document or in the execution, acknowledgement or recordation thereof.
(b)    Promptly upon request by Agent, the Loan Parties shall and, subject to
the limitations set forth herein and in the Collateral Documents, shall cause
each of their Subsidiaries to take such additional actions and execute such
documents as Agent may reasonably require from time to time in order (i) to
carry out more effectively the purposes of this Agreement or any other Loan
Document, (ii) to subject to the Liens created by any of the Collateral
Documents any of the properties, rights or interests covered by any of the
Collateral Documents, (iii) to perfect and maintain the validity, effectiveness
and priority of any of the Collateral Documents and the Liens intended to be
created thereby, and (iv) to better assure, convey, grant, assign, transfer,
preserve, protect and confirm to the Lenders the rights granted or now or
hereafter intended to be granted to the Lenders under any Loan Document. Without
limiting the generality of the foregoing and except as otherwise approved in
writing
    -35-

--------------------------------------------------------------------------------



by Required Lenders, the Loan Parties shall cause each of their Subsidiaries and
any Person formed or created as a result of a statutory division of a Loan
Party, within thirty (30) days (or such longer period to which Agent consents in
its sole discretion) after formation, creation or acquisition thereof, to
guaranty the Obligations and to cause each such Person to grant to Agent, for
the benefit of the Secured Parties, a security interest in such Person’s
property, subject to the limitations set forth herein and in the applicable
Collateral Documents to secure such guaranty.
(c)    The Loan Parties shall deliver, or cause to be delivered, to Agent,
appropriate resolutions, secretary certificates, certified Organizational
Documents and, if requested by Agent, legal opinions relating to the matters
described in this Section 4.15 (which opinions shall be in form and substance
reasonably acceptable to Agent and, to the extent applicable, substantially
similar to the opinions delivered on the Closing Date), in each instance with
respect to each Loan Party formed or acquired after the Closing Date.
(d)    In addition to, and without limiting, any of the foregoing, promptly
following any request therefor, the Loan Parties shall deliver, or cause to be
delivered, to Agent: (i) such other information regarding the operations,
material changes in ownership of Stock, business affairs and financial condition
of any Loan Party or any Subsidiary, or compliance with the terms of this
Agreement, as Agent or any Lender (through Agent) may reasonably request and
(ii) information and documentation reasonably requested by Agent or any Lender
for purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act.
5.NEGATIVE COVENANTS
Each Loan Party executing this Agreement jointly and severally agrees as to all
Loan Parties and all Subsidiaries that from and after the date hereof until the
Termination Date:
5.1    Asset Dispositions, Etc. No Loan Party shall, nor shall it permit any of
its Subsidiaries to, directly or indirectly, sell, assign, lease, convey,
transfer, undergo a statutory division or otherwise dispose of (whether in one
or a series of transactions) any Collateral (including Stock of any Subsidiary,
whether in a public or a private offering or otherwise, and accounts and notes
receivable, with or without recourse) or enter into any agreement to do any of
the foregoing, except:
(a)    dispositions in the Ordinary Course of Business to any Person other than
an Affiliate of a Loan Party, of Inventory (provided, however, that a sale in
the Ordinary Course of Business will not include a transfer in total or partial
satisfaction of any liabilities);
(b)    dispositions (other than of (i) the Stock of any Subsidiary of any Loan
Party or (ii) any Accounts of any Loan Party) not otherwise permitted hereunder
which are made for fair market value and the mandatory prepayment in the amount
of net proceeds of such disposition is made if and to the extent required by
Section 2.2(b); provided, that at the time of any disposition, no Event of
Default shall exist or shall result from such disposition;
    -36-

--------------------------------------------------------------------------------



(c)    dispositions of Cash Equivalents in the Ordinary Course of Business made
to a Person that is not an Affiliate of any Loan Party and (ii) conversions of
Cash Equivalents into cash or other Cash Equivalents; and
(d)    to the extent permitted by Sections 5.2 or 5.8.
5.2    Investments; Loans and Advances. Except as otherwise expressly permitted
by this Section 5.2, no Loan Party shall, nor shall it permit any of its
Subsidiaries to, make or permit to exist any Investment in, or make, accrue or
permit to exist loans or advances of money to, any Person, through the direct or
indirect lending of money, holding of securities or otherwise, except that:
(a)    each Loan Party and its Subsidiaries may hold investments comprised of
notes payable, or stock or other securities issued by Account Debtors to such
Loan Party or Subsidiary pursuant to negotiated agreements with respect to
settlement of such Account Debtor’s Accounts in the Ordinary Course of Business,
consistent with past practices;
(b)    each Loan Party and its Subsidiaries may (i) maintain its existing
Investments in its Subsidiaries made as of the Closing Date and (ii) make
additional Investments after the Closing Date in its Subsidiaries that are Loan
Parties, subject, in the case of intercompany Indebtedness, to compliance with
Section 5.3(g);
(c)    each Loan Party may maintain deposit and other accounts with Agent or a
Lender;
(d)    each Loan Party may consummate Permitted Acquisitions;
(e)    so long as no Default or Event of Default has occurred and is continuing,
the Loan Parties may maintain petty cash deposit accounts at one or more
financial institutions, other than Agent or its Affiliates, up to a maximum
ledger balance of $100,000 in the aggregate at any time on deposit for all Loan
Parties (the “Petty Cash Deposit Accounts”) so long as, if requested by Agent,
Borrower will, at the Loan Parties’ sole cost and expense, cause each financial
institution at which a Petty Cash Deposit Account is maintained to enter into a
deposit account control agreement, on terms acceptable to Agent in its Permitted
Discretion, if (i) the ledger balance in such Petty Cash Deposit Account exceeds
$100,000 at any time or (ii) a Default or Event of Default has occurred and is
continuing;
(f)    each Loan Party and each Subsidiary may make other Investments not
exceeding $1,000,000 in the aggregate for all of the Loan Parties and all of the
Subsidiaries at any time outstanding; and
(g)    the Loan Parties may maintain the Prior Lender Accounts subject to the
terms of Annex B hereto.
5.3    Indebtedness.
No Loan Party shall, nor shall it permit any of its Subsidiaries to, create,
incur, assume or permit to exist any Indebtedness, except (without duplication):
    -37-

--------------------------------------------------------------------------------



(a)    Up to $25,000,000 (the “Basket Borrowings”) of Indebtedness and Capital
Leases, including the existing Indebtedness and Capital Leases listed on
Schedule 5.3(a),
(b)    the Advances and the other Obligations,
(c)    unfunded employee benefit plan obligations and liabilities to the extent
they are permitted to remain unfunded (or underfunded) under applicable Law,
(d)    Indebtedness described as the “Exempt Borrowings” on Schedule 5.3(d) and
refinancings, amendments or extensions thereof that do not have the effect of
increasing the principal balances above the amounts shown on Schedule 5.3(d) and
that are otherwise on terms and conditions not materially less favorable to any
Loan Party or any Subsidiary, or Agent or any Lender, as determined by Agent,
than the terms of the Indebtedness being refinanced, amended or extended;
(e)    [Reserved];
(f)    Unsecured Indebtedness of any Loan Party or any of its Subsidiaries
arising from Seller Notes which constitute Subordinated Debt for all purposes of
this Agreement; provided, that (v) all obligations under each Seller Note shall
be unsecured and subordinated to the Obligations pursuant to subordination
provisions reasonably satisfactory to Agent, (w) no Seller Note shall mature any
earlier than 6 months following the latest maturity date of the Advances under
this Agreement at the time of the issuance of such Seller Note, (x) no payments
of principal or interest may be made pursuant to or under any Seller Notes prior
to the latest maturity date of the Advances under this Agreement at the time of
the issuance of the Seller Notes, (y) the terms and conditions applicable to any
Seller Note (and any amendments thereto), shall be reasonably satisfactory to
Agent, and (z) the aggregate principal amount of all Indebtedness outstanding
under this Section 5.3(f) shall not at any time exceed $1,000,000;
(g)    to the extent constituting Indebtedness, Contingent Obligations permitted
pursuant to Section 5.6;
(h)    Indebtedness consisting of unsecured intercompany loans and advances made
by Borrower to any other Loan Party or by any Guarantor to Borrower;
(i)    Subordinated Debt (other than Seller Notes) not to exceed $5,000,000 in
the aggregate outstanding at any time;
(j)    Term Loan Debt; and
(k)    other unsecured Indebtedness not to exceed $1,000,000 in the aggregate
outstanding at any time.
5.4    Employee Loans and Affiliate Transactions.
No Loan Party shall, nor shall it permit any of its Subsidiaries to, enter into
any transaction with any Affiliate of such Loan Party or of any such Subsidiary,
except:
    -38-

--------------------------------------------------------------------------------



(a)    as expressly permitted by this Agreement;
(b)    in the Ordinary Course of Business and pursuant to the reasonable
requirements of the business of such Loan Party or Subsidiary upon fair and
reasonable terms no less favorable to such Loan Party or Subsidiary than would
be obtained in a comparable arm’s length transaction with a Person not an
Affiliate of Borrower or such Subsidiary and which are disclosed in writing to
Agent, in each case, exclusive of any loans or advances except to the extent
expressly permitted by Sections 5.3(g), 5.4(c) and 5.4(d);
(c)    loans or advances to employees of any Loan Party or any Subsidiary for
travel, entertainment and relocation expenses and other purposes in the Ordinary
Course of Business not to exceed $100,000 in the aggregate outstanding at any
time as to all Loan Parties; and
(d)    transactions with Affiliates existing as of the Closing Date and
described in Schedule 5.4.
5.5    Capital Structure and Business. Except as expressly permitted under
existing compensation plans, Section 5.8 or Section 5.13, no Loan Party shall,
nor shall it permit any of its Subsidiaries to, make any material changes in its
equity structure, issue any Stock or amend any of its Organizational Document in
any material respect, in each case, in any respect adverse to Agent and Lenders.
No Loan Party shall, nor shall it permit any of its Subsidiaries to, engage in
any line of business materially different from those lines of business carried
on by it on the Closing Date.
5.6    Contingent Obligations. No Loan Party shall, nor shall it permit any of
its Subsidiaries to, create, incur, assume or permit to exist any Contingent
Obligations except in respect of the Obligations and except:
(a)    endorsements for collection or deposit in the Ordinary Course of
Business;
(b)    Rate Contract Obligations arranged by Agent or provided by any Lender or
Affiliate thereof entered into for the sole purpose of hedging in the normal
course of business, not for speculative purposes and consistent with industry
practices;
(c)    Contingent Obligations of the Loan Parties and their Subsidiaries
existing as of the Closing Date and listed on Schedule 5.6, including extensions
and renewals thereof which do not increase the amount of such Contingent
Obligations or impose materially more restrictive or adverse terms on the Loan
Parties and their Subsidiaries as compared to the terms of the Contingent
Obligation being renewed or extended;
(d)    Contingent Obligations arising under indemnity agreements to title
insurers to cause such title insurers to issue title insurance policies;
(e)    Contingent Obligations arising with respect to customary indemnification
obligations in favor of (i) sellers in connection with Permitted Acquisitions
and (ii) purchasers in connection with dispositions permitted under Section
5.1(b);
(f)    Contingent Obligations arising under Letters of Credit;
    -39-

--------------------------------------------------------------------------------



(g)    Contingent Obligations arising under guaranties made in the Ordinary
Course of Business of obligations of any Loan Party or any Subsidiary, which
obligations are otherwise permitted hereunder; provided, that if such obligation
is subordinated to the Obligations, such guaranty shall be subordinated to the
same extent; and
(h)    Contingent Obligations under the Loan Documents.
5.7    Liens. No Loan Party shall, nor shall it permit any of its Subsidiaries
to, create, incur, assume or permit to exist any Lien on or with respect to its
Accounts or any of its other properties or assets (whether now owned or
hereafter acquired) except for the following:
(a)    Permitted Encumbrances;
(b)    Liens securing the Exempt Borrowings listed on Schedule 5.3(d) and
permitted refinancings, amendments and extensions thereof; provided, that Lien
does not attach to any other property; and
(c)    Liens securing the Basket Borrowings listed on Schedule 5.3(b) or created
after the date hereof by conditional sale or other title retention agreements
(including Capital Leases) or in connection with purchase money Indebtedness
with respect to Equipment and Fixtures acquired by any Loan Party in the
Ordinary Course of Business, or in connection with financing, refinancing or
acquisition of Real Estate, all involving the incurrence of an aggregate amount
of Indebtedness and Capital Lease Obligations of not more than $25,000,000
outstanding at any one time for all such Liens (provided that such Liens attach
only to Real Estate owned or acquired, or to Equipment and Fixtures subject to
purchase money debt and such purchase money debt is incurred within 20 days
following such purchase and does not exceed 100% of the purchase price of the
subject assets);
(d)    Lien on property securing the Term Loan Debt as long as such Liens remain
in compliance with the applicable Intercreditor Agreement;
(e)    Subordinated Liens of bailees or landlords as long as such Liens remain
in compliance with applicable Bailee Agreements or Landlord Agreements.
In addition, no Loan Party shall, nor shall it permit any of its Subsidiaries
to, become a party to any agreement, note, indenture or instrument, or take any
other action, that would prohibit the creation of a Lien on any of the
Collateral in favor of Agent, for the benefit of the Secured Parties.
5.8    Consolidations and Mergers. No Loan Party shall, nor shall it permit any
of its Subsidiaries to, merge, consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person or undergo any statutory
division, except (a) as expressly permitted by Section 5.1 and (b) upon not less
than 15 Business Days prior written notice to Agent, any Subsidiary of Borrower
may merge with, dissolve or liquidate into (in each case in accordance with
applicable Law) Borrower or a Wholly-Owned Subsidiary of Borrower; provided,
that (i) Borrower or such Wholly-Owned Subsidiary shall be the continuing or
surviving entity (and
    -40-

--------------------------------------------------------------------------------



Borrower shall be the continuing or surviving entity if Borrower is a party to
such transaction), (ii) the Loan Parties provide Agent with copies of all
applicable documentation relating thereto, (iii) all actions required to
maintain perfected Liens on the Stock of the surviving entity and other
Collateral in favor of Agent shall have been completed, and (iv) after giving
effect to such transactions, no Default or Event of Default shall exist and be
continuing or be created thereby.
5.9    ERISA. No Loan Party shall, nor shall cause or permit any of its
Subsidiaries or ERISA Affiliates to, cause or permit to occur (a) an event that
could result in the imposition of a Lien under Section 430 or 6321 of the IRC or
Section 303 or 4068 of ERISA or (b) an ERISA Event.
5.10    Hazardous Materials. No Loan Party shall, nor shall it permit any of its
Subsidiaries to, cause or permit a Release of any Hazardous Material on, at, in,
under, above, to, from or about any of the Real Estate where such Release would
(a) violate in any respect, or form the basis for any Environmental Liabilities
under, any Environmental Laws or Environmental Permits or (b) otherwise
adversely impact the value or marketability of any of the Real Estate or any of
the Collateral, other than such violations or Environmental Liabilities that
could not reasonably be expected to have a Material Adverse Effect.
5.11    Sale Leasebacks. No Loan Party shall, nor shall it permit any of its
Subsidiaries to, engage in any sale leaseback, synthetic lease or similar
transaction involving any of its assets.
5.12    Restricted Payments. No Loan Party shall, nor shall it permit any of its
Subsidiaries to, declare or make any Restricted Payments except that:
(a)     any Wholly-Owned Subsidiary of Borrower may declare and pay dividends
and distributions to Borrower, and (ii) any Loan Party or Subsidiary may declare
and make dividend payments or other distributions payable solely in its Stock;
(b)    the Loan Parties may pay, as and when due and payable, regularly
scheduled payments of interest only at the non-default rate and principal in
respect of the Subordinated Debt, solely to the extent permitted under the
applicable subordination agreement or subordination provisions with respect
thereto;
(c)    the Loan Parties may pay, as and when due and payable, regularly
scheduled payments of interest only at the non-default rate and principal in
respect of the Term Loan Debt, solely to the extent permitted under the
Intercreditor Agreement;
(d)    Borrower may redeem its Stock provided all of the following conditions
are satisfied:
(i)    no Default or Event of Default has occurred and is continuing or would
arise as a result of such Restricted Payment; and
(ii)    the aggregate Restricted Payments permitted under this clause (d) in any
Fiscal Year of Borrower shall not exceed $3,000,000; and
    -41-

--------------------------------------------------------------------------------



(e)    Borrower may make other dividends, distributions and redemptions of its
Stock provided all of the following conditions are satisfied:
(i)    no Default or Event of Default has occurred and is continuing or would
arise as a result of such Restricted Payment; and
(ii)    Agent shall have a received a certificate of a Responsible Officer of
Borrower demonstrating that (A) after giving effect to such Restricted Payment,
the Fixed Charge Coverage Ratio of the Borrower and its Subsidiaries is not less
than 1.00 to 1.00 calculated as of the last day of the most recent month
preceding the date on which Restricted Payment is made as if such Restricted
Payment was made in such month; and (B) after giving effect to such Restricted
Payment, Borrowing Availability is not less than $15,000,000.
5.13    Change of Corporate Name or Location; Change of Fiscal Year. No Loan
Party shall, nor shall it permit any of its Subsidiaries to, (a) change its name
as it appears in official filings in the state of its incorporation or other
organization, (b) change its chief executive office, principal place of
business, business offices or warehouses or locations at which Collateral is
held or stored, or the location of its records concerning the Collateral,
(c) change the type of entity that it is, (d) change its organization
identification number, if any, issued by its state of incorporation or other
organization, or (e) change its state of incorporation or organization, unless
in each case (i) at least 30 days prior written notice (or such later notice as
is acceptable to Agent in its sole discretion) is given by such Loan Party to
Agent and Agent has provided written acknowledgment that any reasonable action
requested by Agent in connection therewith, including to continue the perfection
of any Liens in favor of Agent, for the benefit of the Secured Parties, in any
Collateral, has been completed or taken, (ii) the priority of all Liens in favor
of Agent is not adversely affected, and (iii) any such new location shall be in
the continental United States. No Loan Party shall change its Fiscal Year
without Agent’s prior written consent.
5.14    No Negative Pledges. No Loan Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any consensual restriction or encumbrance of any kind
on the ability of any Loan Party or any Subsidiary to pay dividends or make any
other distribution on any of the Stock of such Loan Party or Subsidiary or to
pay fees, including management fees, or make other payments and distributions to
Borrower or any other Loan Party. No Loan Party shall, nor shall it permit any
of its Subsidiaries to, directly or indirectly, enter into, assume or become
subject to any contractual obligation prohibiting or otherwise restricting the
existence of any Lien upon any of its assets in favor of Agent, whether now
owned or hereafter acquired except in connection with any document or instrument
governing Liens permitted pursuant to Section 5.7(c) provided that any such
restriction contained therein relates only to the asset or assets subject to
such permitted Liens.
5.15    Amendments to Term Loan Debt and Subordinated Debt Documents.    No Loan
Party shall, nor shall it permit any of its Subsidiaries to, change or amend the
terms of the Term Loan Debt or any Subordinated Debt (once such agreements have
been initially approved by Agent) except to the extent permitted by the
applicable intercreditor and subordination agreements.


    -42-

--------------------------------------------------------------------------------



5.16    Management Fees and Compensation. No Loan Party shall, nor shall it
permit any of its Subsidiaries to, pay any management, consulting or similar
fees to any Affiliate of any Loan Party or any Subsidiary or to any officer,
director, manager, Stockholder or employee of any Loan Party or any Subsidiary
or any Affiliate of any Loan Party or any Subsidiary except:
(a)    payment of reasonable compensation to officers and employees for actual
services rendered to the Loan Parties and the Subsidiaries in the Ordinary
Course of Business; and
(b)    payment of outside directors’ (or managers’) fees and reimbursement of
actual out-of-pocket expenses incurred in connection with attending board of
director (or manager) meetings not to exceed in the aggregate, with respect to
all such items, $250,000 in any Fiscal Year of Borrower.
5.17    Margin Stock; Use of Proceeds. No Loan Party shall, nor shall it permit
any of its Subsidiaries to, use any portion of the Advance proceeds, directly or
indirectly, to purchase or carry Margin Stock or repay or otherwise refinance
Indebtedness of any Loan Party or Subsidiary or others incurred to purchase or
carry Margin Stock, or otherwise in any manner which is in contravention of any
requirement of applicable Law or in violation of this Agreement.
5.18    Sanctions; Use of Proceeds. No Loan Party shall, nor shall it permit any
of its Subsidiaries to, fail to comply with the Laws, regulations and executive
orders referred to in Sections 3.12. No Loan Party will, directly or indirectly,
use the proceeds of the Loans or Letters of Credit, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other Person, (i) to fund any activities or business of or with any Person,
or in any country or territory, that, at the time of such funding, is the
subject of Sanctions, or (ii) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Loans or Letters of Credit, whether as Agent, L/C Issuer, Lender, underwriter,
advisor, investor, or otherwise).
5.19    Prepayments of Other Indebtedness. No Loan Party shall, nor shall it
permit any of its Subsidiaries to, directly or indirectly, voluntarily purchase,
redeem, defease or prepay any principal of, premium, if any, interest or other
amount payable in respect of any Indebtedness prior to its scheduled maturity,
other than (a) the Obligations, (b) Indebtedness secured by a Permitted
Encumbrance if the asset securing such Indebtedness has been sold or otherwise
disposed of in a transaction permitted hereunder, (c) a refinancing of
Indebtedness permitted under Section 5.3(d), and (d)  prepayment of intercompany
Indebtedness owing by a Loan Party to another Loan Party.
6.FINANCIAL COVENANTS
6.1    Financial Covenants. The Loan Parties shall not breach or fail to comply
with any of the Financial Covenants.
7.FINANCIAL STATEMENTS AND INFORMATION
7.1    Reports and Notices.
(a)    Each Loan Party executing this Agreement hereby agrees that from and
after the Closing Date and until the Termination Date, it shall deliver to Agent
or to Agent and Lenders, as
    -43-

--------------------------------------------------------------------------------



required, the Financial Statements, notices, Projections and other information
at the times, to the Persons and in the manner set forth in Annex D.
(b)    Each Loan Party executing this Agreement hereby agrees that from and
after the Closing Date and until the Termination Date, it shall deliver to Agent
or to Agent and Lenders, as required, the various Collateral Reports (including
Borrowing Base Certificates in the form of Exhibit 7.1(b)) at the times, to the
Persons and in the manner set forth in Annex E.
7.2    Communication with Accountants. Each Loan Party executing this Agreement
authorizes (a) Agent and (b) so long as an Event of Default has occurred and is
continuing, each Lender, to communicate directly with its independent certified
public accountants, including Dixon Hughes Goodman LLC, and authorizes and shall
instruct those accountants and advisors to communicate to Agent and each Lender
information relating to any Loan Party with respect to the business, results of
operations and financial condition of any Loan Party.
8.CONDITIONS PRECEDENT.
8.1    Conditions to the Initial Advances. No Lender shall be obligated to make
any Advance or incur any Letter of Credit Obligations on the Closing Date, or to
take, fulfill, or perform any other action hereunder, until the following
conditions have been satisfied or provided for in a manner reasonably
satisfactory to Agent, or waived in writing by Agent:
(a)    Credit Agreement; Loan Documents. This Agreement and the other Loan
Documents or counterparts hereof and thereof shall have been duly executed by,
and delivered to, Borrower, each other Loan Party, Agent and Lenders; and Agent
shall have received such documents, instruments, agreements and legal opinions
as Agent shall reasonably request in connection with the transactions
contemplated by this Agreement and the other Loan Documents, including all those
listed in the Closing Checklist attached hereto as Annex C, each in form and
substance reasonably satisfactory to Agent.
(b)    Approvals. Agent shall have received (i) satisfactory evidence that the
Loan Parties have obtained all required consents and approvals of all Persons
including all requisite Governmental Authorities, to the execution, delivery and
performance of this Agreement and the other Loan Documents or (ii) an officer’s
certificate in form and substance reasonably satisfactory to Agent affirming
that no such consents or approvals are required.
(c)    Opening Availability. The Eligible Accounts and Eligible Inventory
supporting the initial Revolving Credit Advance and the initial Letter of Credit
Obligations incurred and the amount of the Reserves to be established on the
Closing Date shall be sufficient in value, as determined by Agent, to provide
Borrower with Borrowing Availability and after giving effect to the initial
Revolving Credit Advance, the incurrence of any initial Letter of Credit
Obligations (on a pro forma basis, with trade payables being paid currently, and
expenses and liabilities being paid in the Ordinary Course of Business and
without acceleration of sales) of at least 30% of Availability.
(d)    Payment of Fees. Borrower shall have paid the Fees required to be paid on
the Closing Date in the respective amounts specified in Section 2.4(e)
(including the Fees specified in
    -44-

--------------------------------------------------------------------------------



the Fee Letter), and shall have reimbursed Agent for all Fees, costs and
expenses of closing presented as of the Closing Date.
(e)    Capital Structure: Other Indebtedness. The capital structure of each Loan
Party and Subsidiary, including, without limitation, the receipt by Borrower of
the net proceeds of the Term Loan, and the terms and conditions of all other
Indebtedness of each Loan Party and Subsidiary shall be acceptable to Agent in
its sole discretion.
(f)    KYC Information; Beneficial Ownership. Agent and, if requested by a
Lender, such Lender, shall have received (i) documentation and other information
reasonably requested by Agent or such Lender in order to comply with applicable
Law, including the USA PATRIOT Act, and (ii) to the extent Borrower qualifies as
a “legal entity customer” under the Beneficial Ownership Regulation, at least 5
days prior to the Closing Date Borrower shall deliver to Agent a Beneficial
Ownership Certification.
(g)    Due Diligence. Agent shall have completed its business and legal due
diligence, including a roll-forward of its previous Collateral audit with
results reasonably satisfactory to Agent.
8.2    Further Conditions to Each Advance. Except as otherwise expressly
provided herein, no Lender shall be obligated to fund any Advance, convert or
continue any Advance as a LIBOR Loan or incur any Letter of Credit Obligation,
if, as of the date thereof:
(a)    any representation or warranty by any Loan Party contained herein or in
any other Loan Document is untrue or incorrect in any material respect (except
that such materiality qualifier shall not be applicable to any representations
and warranties that are already qualified or modified by materiality or Material
Adverse Effect in the text thereof), except to the extent that such
representation or warranty expressly relates to an earlier date in which case
such representation or warranty is untrue or incorrect in any material respect
as of such earlier date (except that such material qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) and, in each case, except for
changes therein expressly permitted or expressly contemplated by this Agreement;
(b)    any Default or Event of Default has occurred and is continuing or would
result after giving effect to any Advance (or the incurrence of any Letter of
Credit Obligation); or
(c)    after giving effect to any Advance (or the incurrence of any Letter of
Credit Obligations), the outstanding aggregate amount of the Revolving Exposure
would exceed the lesser of the Borrowing Base and the Maximum Revolver Amount.
The request and acceptance by Borrower of the proceeds of any Advance (including
any Protective Advance, any Overadvance and any Swing Line Advance made pursuant
to Section 2.3(b)), the incurrence of any Letter of Credit Obligations or the
conversion or continuation of any Advance into, or as, a LIBOR Loan shall be
deemed to constitute, as of the date thereof, (i) a representation and warranty
by each Loan Party that the conditions in this Section 8.2 have been
    -45-

--------------------------------------------------------------------------------



satisfied and (ii) a reaffirmation by each Loan Party of the granting and
continuance of Agent’s Liens on the Collateral, on behalf of itself and Lenders,
pursuant to the Collateral Documents.
9.EVENTS OF DEFAULT; RIGHTS AND REMEDIES
9.1    Events of Default. The occurrence of any one or more of the following
events (regardless of the reason therefor) shall constitute an “Event of
Default” hereunder:
(a)    Borrower (i) fails to make any payment of principal of, or interest on,
or Fees owing in respect of, the Advances or any of the other Obligations when
due and payable, including any failure to cure any Overadvance in accordance
with Section 2.2(b)(i) unless such missed payment is caused by Agent or the
failure of its automatic sweep program, or (ii) fails to pay or reimburse Agent
or Lenders for any expense reimbursable hereunder or under any other Loan
Document within 5 days following Agent’s demand for such reimbursement or
payment of expenses; or
(b)    any Loan Party or any Subsidiary fails or neglects to perform, keep or
observe any of the provisions of Sections 4.1, 4.4(a), 4.11, 4.13, 5, 6, 7.2 or
any of the provisions set forth in Annexes B or F, respectively; or
(c)    any Loan Party fails or neglects to perform, keep or observe any of the
provisions of Section 4.4(b), 4.4(c), 4.15, 7.1 or any provisions set forth in
Annexes D or E, respectively, and the same shall remain unremedied for three (3)
Business Days or more; or
(d)    any Loan Party or any Subsidiary fails or neglects to perform, keep or
observe any other provision of this Agreement or of any of the other Loan
Documents (other than any provision embodied in or covered by any other clause
of this Section 9.1) and the same shall remain unremedied for thirty (30) days
or more after Agent’s notice thereof to Borrower; or
(e)    a default or breach occurs under any agreement, document or instrument to
which any Loan Party or any Subsidiary is a party (determined exclusive of the
Loan Documents) that is not cured within any applicable grace period therefor,
and such default or breach (i) involves the failure to make any payment when due
in respect of any Indebtedness or Contingent Obligations (determined exclusive
of the Obligations) of any Loan Party in excess of $250,000 (including
(x) undrawn committed or available amounts and (y) amounts owing to all
creditors under any combined or syndicated credit arrangements), or (ii) causes,
or permits any holder of such Indebtedness or Contingent Obligations or a
trustee to cause, Indebtedness or Contingent Obligations or a portion thereof in
excess of $1,000,000 in the aggregate to become due prior to its stated maturity
or prior to its regularly scheduled dates of payment, or cash collateral to be
demanded in respect thereof, in each case, regardless of whether such default is
waived, or such right is exercised, by such holder or trustee; or
(f)    (i) any information contained in any Borrowing Base Certificate is untrue
or incorrect in any material respect or (ii) any representation or warranty
herein or in any Loan Document or in any written statement, report, Financial
Statement or certificate (other than a Borrowing Base Certificate) made or
delivered to Agent or any Lender by any Loan Party is untrue or incorrect in any
material respect as of the date when made or deemed made; or
    -46-

--------------------------------------------------------------------------------



(g)    assets of any Loan Party or any Subsidiary with a fair market value of
$250,000 or more are attached, seized, levied upon or subjected to a writ or
distress warrant, or come within the possession of any receiver, trustee,
custodian or assignee for the benefit of creditors of any Loan Party or any
Subsidiary and such condition continues for thirty (30) days or more from when
Borrower becomes aware of such action; or
(h)    a case or proceeding is commenced against any Loan Party or any
Subsidiary seeking a decree or order in respect of such Loan Party or such
Subsidiary (i) under the Bankruptcy Code or any other applicable federal, state
or foreign bankruptcy or other similar Law, (ii) appointing a custodian,
receiver, liquidator, assignee, trustee or sequestrator (or similar official)
for such Loan Party or such Subsidiary or for any substantial part of any such
Loan Party’s or such Subsidiary’s assets, or (iii) ordering the winding up or
liquidation of the affairs of such Loan Party or such Subsidiary, and such case
or proceeding shall remain undismissed or unstayed for 60 days or more or a
decree or order granting the relief sought in such case or proceeding is granted
by a court of competent jurisdiction; or
(i)    any Loan Party or any Subsidiary (i) files a petition seeking relief
under the Bankruptcy Code or any other applicable federal, state or foreign
bankruptcy or other similar Law, (ii) consents to or fails to contest in a
timely and appropriate manner to the institution of proceedings thereunder or to
the filing of any such petition or to the appointment of or taking possession by
a custodian, receiver, liquidator, assignee, trustee or sequestrator (or similar
official) for such Loan Party or such Subsidiary or for any substantial part of
any such Loan Party’s or such Subsidiary’s assets, (iii) makes an assignment for
the benefit of creditors, or (iv) takes any action in furtherance of any of the
foregoing, or (v) admits in writing its inability to, or is generally unable to,
pay its debts as such debts become due; or
(j)    either (i) a final judgment or judgments for the payment of money in
excess of $1,000,000 in the aggregate at any time are outstanding against one or
more of the Loan Parties and the Subsidiaries (which judgments are not covered
by insurance policies as to which liability has been accepted by the insurance
carrier), and the same are not, within 30 days after the entry thereof,
discharged or execution thereof stayed or bonded pending appeal, or such
judgments are not discharged prior to the expiration of any such stay, (ii) any
action shall be taken by a judgment creditor to attach or levy upon any property
of any Loan Party to enforce any such judgment under clause (i) above obtained
against a Loan Party, or (iii) any Loan Party shall fail within 30 days after
the entry thereof to discharge or stay pending appeal one or more non-monetary
judgments or orders which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect; or
(k)    any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms), or any Lien
created under any Loan Document ceases to be a valid and perfected
first-priority Lien (except as expressly otherwise permitted herein or therein)
in any of the Collateral purported to be covered thereby; or


    -47-

--------------------------------------------------------------------------------



(l)    any Change of Control occurs; or


(m)    any other event occurs which would have a Material Adverse Effect and
such event does not cease or is not curtailed within 30 days after it initiates;
or


(n)    any provision in the Intercreditor Agreement or any subordination
agreement that relates to the Term Loan Debt or any Subordinated Debt, or any
subordination provision in any Guaranty by a Loan Party or any Subsidiary of any
Subordinated Debt, shall cease to be in full force and effect, or any Person
(including the holders of the Term Loan Debt or any applicable Subordinated
Debt) shall contest in any manner the validity, binding nature or enforceability
of any such provision.
9.2    Remedies.
(a)    If any Event of Default has occurred and is continuing, Agent may (and at
the written request of the Required Lenders shall), without notice, suspend the
Revolving Loan Commitment with respect to additional Advances and/or the
incurrence of additional Letter of Credit Obligations, whereupon any additional
Advances and additional Letter of Credit Obligations shall be made or incurred
in Agent’s sole discretion (or in the sole discretion of the Required Lenders,
if such suspension occurred at their direction) so long as such Event of Default
is continuing. If any Event of Default has occurred and is continuing, Agent may
(and at the written request of Required Lenders shall), without notice except as
otherwise expressly provided herein, increase the rate of interest applicable to
the Advances and the Letter of Credit Fees to the Default Rate.
(b)    If any Event of Default has occurred and is continuing, Agent may (and at
the written request of the Required Lenders shall), without notice:
(i) terminate the Revolving Loan Commitments with respect to further Advances or
the incurrence of further Letter of Credit Obligations; (ii) reduce the
Revolving Loan Commitments from time to time; (iii) declare all or any portion
of the Obligations, including all or any portion of any Advance to be forthwith
due and payable, and require that the Letter of Credit Obligations be cash
collateralized in the manner set forth in Annex A, all without presentment,
demand, protest or further notice of any kind, all of which are expressly waived
by Borrower and each other Loan Party; (iv) in its Permitted Discretion make
Protective Advances, subject to the terms of Section 2.1; or (v) exercise any
rights and remedies provided to Agent under the Loan Documents or at Law or
equity, including all remedies provided under the Code; provided, that upon the
occurrence of an Event of Default specified in Sections 9.1(h) or (i), the
Revolving Loan Commitments shall be immediately terminated and all of the
Obligations, including the Advances and Letter of Credit Obligations, shall
become immediately due and payable without declaration, notice or demand by any
Person.
(c)    At the election of Agent or Required Lenders, after the occurrence of an
Event of Default and for so long as it continues, as the Interest Periods for
LIBOR Loans then in effect expire, such Advances shall be converted into Base
Rate Loans and the LIBOR election will not be available to Borrower.
(d)    During the continuance of any Event of Default, each Lender is hereby
authorized by each Loan Party at any time or from time to time, with reasonably
prompt subsequent
    -48-

--------------------------------------------------------------------------------



notice to Borrower (any prior or contemporaneous notice being hereby expressly
waived) to set off and to appropriate and to apply any and all (i) balances held
by such Lender or any of such Lender’s Affiliates at any of its offices for the
account of any Loan Party or any of its Subsidiaries (regardless of whether such
balances are then due to such Loan Party or Subsidiary), and (ii) other property
at any time held or owing by such Lender or any of such Lender’s Affiliates to
or for the credit or for the account of any Loan Party or any of its
Subsidiaries, against and on account of any of the Obligations; except that no
Lender or any of such Lender’s Affiliates shall exercise any such right without
the prior written consent of Agent. Any Lender exercising a right to set off
(including through an Affiliate) shall purchase for cash (and the other Lenders
shall sell) interests in each of such other Lender’s Pro Rata Share of the
Obligations as would be necessary to cause all Lenders to share the amount so
set off with each other Lender in accordance with their respective Pro Rata
Share of the Obligations. Each Loan Party agrees, to the fullest extent
permitted by Law, that any Lender or any of such Lender’s Affiliates may
exercise its right to set off with respect to the Obligations as provided in
this Section 9.2.
9.3    Application of Proceeds.
(a)    As to Borrower. Notwithstanding anything to the contrary contained in
this Agreement, upon the occurrence and during the continuance of an Event of
Default, each Loan Party irrevocably waives the right to direct the application
of any and all payments at any time or times thereafter received by Agent from
or on behalf of Borrower or any Guarantor of all or any part of the Obligations,
and, as between the Loan Parties on the one hand and Agent and Lenders on the
other, Agent shall have the continuing and exclusive right to apply and to
reapply any and all payments received against the Obligations in such manner as
Agent may deem advisable notwithstanding any previous application by Agent.
(b)    After Application Event. Following the occurrence and during the
continuance of an Event of Default, but absent the occurrence and continuance of
an Application Event, Agent shall apply any and all payments received by Agent
in respect of the Obligations, and any and all proceeds of Collateral received
by Agent, in such order as Agent may from time to time elect. Notwithstanding
anything to the contrary contained in this Agreement, if an Application Event
shall have occurred, and so long as it continues, Agent shall apply any and all
payments received by Agent in respect of the Obligations, and any and all
proceeds of Collateral received by Agent, in the following order: first, to all
Fees, costs, indemnities, liabilities, obligations and expenses incurred by or
owing to Agent with respect to this Agreement, the other Loan Documents or the
Collateral; second, to all Fees, costs, indemnities, liabilities, obligations
and expenses incurred by or owing to any Lender with respect to this Agreement,
the other Loan Documents or the Collateral; third, to accrued and unpaid
interest on the Obligations (including any interest which, but for the
provisions of the Bankruptcy Code, would have accrued on such amounts); fourth,
to the principal amount of the Obligations outstanding, other than Obligations
owing in respect of any Bank Products, and Obligations owing to any Eligible
Swap Counterparty in respect of any Rate Contract; fifth, to the Obligations
owing in respect of any Bank Products, and to the Obligations owing to any
Eligible Swap Counterparty in respect of any Rate Contract; sixth, to provide
cash collateral to secure any and all Letter of Credit Obligations and future
payment of related Fees, as provided for in Annex A; seventh to any other
indebtedness or obligations of any Loan Party owing to Agent or any Lender under
the Loan Documents and eighth, to Obligations owing to any Eligible Swap
Counterparty in respect of any Swap Contracts other than a Rate Contract.
    -49-

--------------------------------------------------------------------------------



(c)    Residuary. Any balance remaining after giving effect to the applications
set forth in this Section 9.3 shall be delivered to Borrower or to whoever may
be lawfully entitled to receive such balance or as a court of competent
jurisdiction may direct. In carrying out any of the applications set forth in
this Section 9.3, (i) amounts received shall be applied in the numerical order
provided until paid in full prior to the application to the next succeeding
category and (ii) each of the Persons entitled to receive a payment or cash
collateral in any particular category shall receive an amount equal to its pro
rata share of amounts available to be applied pursuant thereto for such
category.
9.4    Actions in Concert. For the sake of clarity, anything in this Agreement
to the contrary notwithstanding, each Lender hereby agrees with each other
Lender that no Lender shall take any action to protect or enforce its rights
arising out of this Agreement or any other Loan Document (including exercising
any rights of setoff) without first obtaining the prior written consent of Agent
or Required Lenders, it being the intent of Lenders that any such action to
protect or enforce rights under this Agreement and the other Loan Documents
shall be taken in concert and at the direction or with the consent of Agent or
Required Lenders.
9.5    Waivers by Loan Parties. Except as otherwise provided for in this
Agreement or by applicable Law, each Loan Party waives: (a) presentment, demand
and protest and notice of presentment, dishonor, notice of intent to accelerate,
notice of acceleration, protest, default, nonpayment, maturity, release,
compromise, settlement, extension or renewal of any or all commercial paper,
accounts, contract rights, documents, instruments, chattel paper and guaranties
at any time held by Agent on which any Loan Party may in any way be liable, and
hereby ratifies and confirms whatever Agent may do in this regard, (b) all
rights to notice and a hearing prior to Agent’s taking possession or control of,
or to Agent’s replevy, attachment or levy upon, the Collateral or any bond or
security that might be required by any court prior to allowing Agent to exercise
any of its remedies, and (c) the benefit of all valuation, appraisal, marshaling
and exemption Laws.
10.EXPENSES AND INDEMNITY
10.1    Expenses. Each Loan Party hereby jointly and severally agrees to
promptly pay (i) all reasonable actual costs and out of pocket expenses of Agent
(including the reasonable fees, costs and expenses of counsel to, and
independent appraisers and consultants retained by, Agent) in connection with
the examination, review, due diligence investigation, documentation,
negotiation, closing and syndication of the transactions contemplated by the
Loan Documents, in connection with the performance by Agent of its rights and
remedies under the Loan Documents and in connection with the continued
administration of the Loan Documents including (A) any amendments,
modifications, consents and waivers to and/or under any and all Loan Documents,
(B) any periodic public record searches conducted by or at the request of Agent
(including title investigations, Uniform Commercial Code searches, fixture
filing searches, judgment, pending Litigation and tax lien searches and searches
of applicable corporate, limited liability company, partnership and related
records concerning the continued existence, organization and good standing of
certain Persons, and (C) any internal audit reviews, field examinations and
Collateral examinations (which shall be reimbursed, in addition to the
out-of-pocket costs and expenses of such examiners, at the per diem rate per
individual charged by Agent for its examiners or charged to Agent by third-party
examiners)), (ii) without limitation of the preceding clause (i), all reasonable
actual costs and out of pocket expenses of Agent in connection with
    -50-

--------------------------------------------------------------------------------



(A) the creation, perfection and maintenance of Liens pursuant to the Loan
Documents and (B) protecting, storing, insuring, handling, maintaining or
selling any Collateral, (iii) without limitation of the preceding clause (i),
all actual costs and out of pocket expenses of Agent in connection with (A) any
Litigation, dispute, suit or proceeding relating to any Loan Document and
(B) any workout, collection, bankruptcy, insolvency, post-judgment or other
enforcement proceedings under any and all of the Loan Documents, and (iv) all
actual costs and out of pocket expenses incurred by Lenders in connection with
any Litigation, dispute, suit or proceeding relating to any Loan Document and in
connection with any workout, collection, bankruptcy, insolvency, post-judgment
or other enforcement proceedings under any and all Loan Documents, provided,
that to the extent that the actual costs and expenses referred to in this clause
(iv) consist of fees, costs and expenses of counsel, Borrower shall be obligated
to pay such fees, costs and expenses for counsel to Agent, local counsel to
Agent in each relevant jurisdiction, and for one counsel acting on behalf of all
Lenders (other than Agent).
10.2    Indemnity. Each Loan Party hereby agrees to indemnify, pay and hold
harmless Agent, Arranger, Lenders and the Affiliates, officers, directors,
employees, trustees, agents, investment advisors, collateral managers,
servicers, and counsel of Agent, Arranger, and Lenders (collectively called the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs, expenses and
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of counsel for such Indemnitee) in connection with any
investigative, response, remedial, administrative or judicial matter or
proceeding, whether or not such Indemnitee shall be designated a party thereto
and including any such proceeding initiated by or on behalf of a Loan Party or
any Affiliate thereof, and the reasonable expenses of investigation by
engineers, environmental consultants and similar technical personnel and any
commission, fee or compensation claimed by any broker (other than any broker
retained by Agent, Arranger, or Lenders) asserting any right to payment for the
transactions contemplated hereby, which may be imposed on, incurred by or
asserted against such Indemnitee as a result of or in connection with the
transactions contemplated hereby or by the other Loan Documents (including
(i) (A) as a direct or indirect result of the presence on or under, or escape,
seepage, leakage, spillage, discharge, emission or release from, any property
now or previously owned, leased or operated by a Loan Party or any other Person
of any Hazardous Materials or any Hazardous Materials Contamination, (B) arising
out of or relating to the offsite disposal of any materials generated or present
on any such property, or (C) arising out of or resulting from the environmental
condition of any such property or the applicability of any governmental
requirements relating to Hazardous Materials, whether or not occasioned wholly
or in part by any condition, accident or event caused by any act or omission of
any Loan Party, and (ii) proposed and actual extensions of credit under this
Agreement) and the use or intended use of the proceeds of the Advances and
Letters of Credit, except that the Loan Parties shall not have any obligation
under this Section to an Indemnitee with respect to any liability resulting
solely from the gross negligence or willful misconduct of such Indemnitee, as
determined by a final non-appealable judgment of a court of competent
jurisdiction. To the extent that the undertaking set forth in the immediately
preceding sentence may be unenforceable, the Loan Parties shall contribute the
maximum portion which it is permitted to pay and satisfy under applicable Law to
the payment and satisfaction of all such indemnified liabilities incurred by the
Indemnitees or any of them.
    -51-

--------------------------------------------------------------------------------



11.AGENT
11.1    Appointment and Authorization. Each Lender hereby irrevocably appoints
and authorizes Agent to enter into each of the Loan Documents to which it is a
party (other than this Agreement) on its behalf and to take such actions as
Agent on its behalf and to exercise such powers under the Loan Documents as are
delegated to Agent by the terms thereof, together with all such powers as are
reasonably incidental thereto. Subject to the terms of Section 12.5 and to the
terms of the other Loan Documents, Agent is authorized and empowered to amend,
modify, or waive any provisions of this Agreement or the other Loan Documents on
behalf of Lenders. The provisions of this Section 11 are solely for the benefit
of the Secured Parties and neither Borrower nor any other Loan Party shall have
any rights as a third party beneficiary of any of the provisions hereof. In
performing its functions and duties under this Agreement, Agent shall act solely
as agent of Lenders and does not assume and shall not be deemed to have assumed
any obligation toward or relationship of agency or trust with or for Borrower or
any other Loan Party. Agent may perform any of its duties hereunder, or under
the Loan Documents, by or through its own agents or employees.
11.2    Agent and Affiliates. Agent shall have the same rights and powers under
the Loan Documents as any other Lender and may exercise or refrain from
exercising the same as though it were not Agent, and Agent and its Affiliates
may lend money to, provide Bank Products to, invest in and generally engage in
any kind of business with each Loan Party or Affiliate of any Loan Party as if
it were not Agent hereunder.
11.3    Action by Agent; Actions through Sub Agents. The duties of Agent shall
be mechanical and administrative in nature. Agent shall not have by reason of
this Agreement a fiduciary relationship in respect of any Lender or other
Person. Nothing in this Agreement or any of the Loan Documents is intended to or
shall be construed to impose upon Agent any obligations in respect of this
Agreement or any of the Loan Documents except as expressly set forth herein or
therein. Agent may perform any and all of its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by Agent. Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers through their respective Related Persons. The exculpatory provisions
of this Section 11 shall apply to any such sub-agent and to the Related Persons
of Agent and any such sub-agent, and shall apply to their respective activities
in connection with the syndication of the credit facilities provided for herein
as well as activities as Agent.
11.4    Consultation with Experts. Agent may consult with legal counsel,
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts.
11.5    Liability of Agent. Neither Agent nor any of its directors, officers,
agents or employees shall be liable to any Lender for any action taken or not
taken by it in connection with the Loan Documents, except that Agent shall be
liable with respect to its specific duties set forth hereunder, but only to the
extent of its own gross negligence or willful misconduct in the discharge
thereof as determined by a final non-appealable judgment of a court of competent
jurisdiction. Neither Agent nor any of its directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into
or verify (i) any statement, warranty or representation made in connection with
any Loan
    -52-

--------------------------------------------------------------------------------



Document or any borrowing hereunder or the contents of any certificate,
financial statement or other report or document delivered under or in connection
with any Loan Document, (ii) the performance or observance of any of the
covenants or agreements specified in any Loan Document, (iii) the satisfaction
of any condition specified in any Loan Document, (iv) the validity,
effectiveness, sufficiency or genuineness of any Loan Document, any Lien
purported to be created or perfected thereby or any other instrument or writing
furnished in connection therewith, (v) the existence or non-existence of any
Default or Event of Default; or (vi) the financial condition of any Loan Party
or the value or the sufficiency of any Collateral. Agent shall not incur any
liability by acting in reliance upon any notice, consent, certificate,
statement, or other writing (which may be a bank wire, telex, facsimile or
electronic transmission or similar writing) believed by it to be genuine or to
be signed by the proper party or parties. Agent shall not be liable for any
apportionment or distribution of payments made by it in good faith and if any
such apportionment or distribution is subsequently determined to have been made
in error the sole recourse of any Lender to whom payment was due but not made,
shall be to recover from other Lenders any payment in excess of the amount to
which they are determined to be entitled (and such other Lenders hereby agree to
return to such Lender any such erroneous payments received by them).
11.6    Indemnification. To the extent that the Loan Parties for any reason fail
to indefeasibly pay any amount required to be paid to Agent under Sections 10.1
or 10.2 (but without affecting the Loan Parties’ reimbursement and
indemnification obligation hereunder), each Lender shall, in accordance with its
Pro Rata Share, pay to Agent such Lender’s portion of such unpaid amount
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s Applicable Percentage at such time). If
any indemnity furnished to Agent for any purpose shall, in the opinion of Agent,
be insufficient or become impaired, Agent may call for additional indemnity and
cease, or not commence, to do the acts indemnified against even if so directed
by Required Lenders until such additional indemnity is furnished.
11.7    Right to Request and Act on Instructions. Agent may at any time request
instructions from Lenders with respect to any actions or approvals which by the
terms of this Agreement or of any of the Loan Documents Agent is permitted or
desires to take or to grant, and if such instructions are promptly requested,
Agent shall be absolutely entitled to refrain from taking any action or to
withhold any approval and shall not be under any liability whatsoever to any
Person for refraining from any action or withholding any approval under any of
the Loan Documents until it shall have received such instructions from Required
Lenders or all or such other portion of Lenders as shall be prescribed by this
Agreement. Without limiting the foregoing, no Lender shall have any right of
action whatsoever against Agent as a result of Agent acting or refraining from
acting under this Agreement or any of the other Loan Documents in accordance
with the instructions of Required Lenders (or all or such other portion of
Lenders as shall be prescribed by this Agreement) and, notwithstanding the
instructions of Required Lenders (or such other applicable portion of Lenders),
Agent shall have no obligation to take any action if it believes, in good faith,
that such action would violate applicable Law or exposes Agent to any liability
for which it has not received satisfactory indemnification in accordance with
the provisions of Section 11.6.


    -53-

--------------------------------------------------------------------------------



11.8    Credit Decision. Each Lender acknowledges that it has, independently and
without reliance upon Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking any
action under the Loan Documents.


11.9    Collateral Matters. Lenders irrevocably authorize Agent, at its option
and in its discretion, to (i) release any Lien granted to or held by Agent under
any Collateral Document (A) upon termination of the Revolving Loan Commitments
and payment in full of all Obligations, the expiration, termination or cash
collateralization (to the satisfaction of Agent) of all Letter of Credit
Obligations and, to the extent required by Agent in its sole discretion, the
expiration, termination or cash collateralization (to the satisfaction of Agent)
of all Rate Contract Obligations and all obligations, liabilities and
indebtedness in respect of Bank Products in each case secured, in whole or in
part, by any Collateral, or (B) constituting property sold or disposed of as
part of or in connection with any disposition permitted under any Loan Document
(it being understood and agreed that Agent may conclusively rely without further
inquiry on a certificate of a Responsible Officer as to the sale or other
disposition of property being made in full compliance with the provisions of the
Loan Documents), (ii) release any Guarantor from its obligations under the Loan
Documents (A) upon termination of the Revolving Loan Commitments and payment in
full of all Obligations, the expiration, termination or cash collateralization
(to the satisfaction of Agent) of all Letter of Credit Obligations and, to the
extent required by Agent in its sole discretion, the expiration, termination or
cash collateralization (to the satisfaction of Agent) of all Rate Contract
Obligations and all obligations, liabilities and indebtedness in respect of Bank
Products in each case secured, in whole or in part, by any Collateral, or
(B) upon such Guarantor ceasing to be a Subsidiary pursuant to a transaction
permitted by this Agreement (it being understood and agreed that Agent may
conclusively rely without further inquiry on a certificate of a Responsible
Officer as to the sale or other disposition being made in full compliance with
the provisions of the Loan Documents), and (iii) release or subordinate any Lien
granted to or held by Agent under any Collateral Document constituting property
described in Section 5.7(c) (it being understood and agreed that Agent may
conclusively rely without further inquiry on a certificate of a Responsible
Officer as to the identification of any property described in Section 5.7(c)).
Upon request by Agent at any time, Lenders will confirm Agent’s authority to
release and/or subordinate particular types or items of Collateral pursuant to
this Section 11.9.
11.10    Agency for Perfection. Agent and each Lender hereby appoint each other
Lender as agent for the purpose of perfecting Agent’s security interest in
assets which, in accordance with the Code in any applicable jurisdiction, can be
perfected by possession or control. Should any Lender (other than Agent) obtain
possession or control of any such assets, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor, shall deliver such assets
to Agent or in accordance with Agent’s instructions or transfer control to Agent
in accordance with Agent’s instructions. Each Lender agrees that it will not
have any right individually to enforce or seek to enforce any Collateral
Document or to realize upon any Collateral for the Advances unless instructed to
do so by Agent (or consented to by Agent, as provided in Section 9.2(d)), it
being understood and agreed that such rights and remedies may be exercised only
by Agent.
    -54-

--------------------------------------------------------------------------------



11.11    Notice of Default. Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default, unless Agent shall
have received written notice from a Lender or Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. Agent will notify each Lender of its receipt of
any such notice. Agent shall take such action with respect to such Default or
Event of Default as may be requested by Required Lenders (or all or such other
portion of Lenders as shall be prescribed by this Agreement) in accordance with
the terms hereof. Unless and until Agent has received any such request, Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default or Event of Default as it shall deem
advisable or in the best interests of Lenders.
11.12    Successor Agent.
(a)    Agent may at any time give notice of its resignation to Lenders, L/C
Issuer, Swing Line Lender, and Borrower. Upon receipt of any such notice of
resignation, Required Lenders shall have the right, in consultation with
Borrower, to appoint a successor Agent. Upon the acceptance of a successor’s
appointment as Agent hereunder and notice of such acceptance to the retiring
Agent, such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, the retiring
Agent’s resignation shall become immediately effective and the retiring Agent
shall be discharged from all of its duties and obligations hereunder and under
the other Loan Documents (if such resignation was not already effective and such
duties and obligations not already discharged, as provided below in this
paragraph). The Fees payable by Borrower to a successor Agent shall be the same
as those payable to its predecessor unless otherwise agreed between Borrower and
such successor. If no such successor shall have been so appointed by Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may on
behalf of Lenders, L/C Issuer and Swing Line Lender (but without any obligation)
appoint a successor Agent, which appointment shall not be subject to consent by
Required Lenders or any Loan Party. From and following the expiration of such 30
day period, Agent shall have the exclusive right, upon 1 Business Day’s notice
to Borrower and Lenders, to make its resignation effective immediately. From and
following the effectiveness of such notice, (i) the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (ii) all payments, communications and determinations provided to
be made by, to or through Agent shall instead be made by or to each Lender, the
L/C Issuer and the Swing Line Lender directly, until such time as Required
Lenders appoint a successor Agent as provided for above in this paragraph. The
provisions of this Agreement shall continue in effect for the benefit of any
retiring Agent and its sub-agents after the effectiveness of its resignation
hereunder and under the other Loan Documents in respect of any actions taken or
omitted to be taken by any of them (x) while the retiring Agent was acting or
was continuing to act as Agent and (y) after such resignation for as long as any
of them continues to act in any capacity hereunder or under the other Loan
Documents, including acting as collateral agent or otherwise holding any
collateral security on behalf of any of the holders of the Obligations and in
respect of any actions taken in connection with transferring the agency to any
successor Agent.
(b)    Notwithstanding anything to the contrary herein, if at any time Agent
assigns all of its Revolving Loan Commitments and Revolving Loans pursuant to
(and in accordance with) the terms and conditions hereof, Agent may terminate
Borrower’s ability to request Swing Line Advances. In the event of such
termination: (i) Borrower shall be entitled to appoint another Lender to act as
the
    -55-

--------------------------------------------------------------------------------



successor Swing Line Lender hereunder (with such Lender’s consent); provided,
however, that the failure of Borrower to appoint a successor shall not affect
the resignation of Agent as the Swing Line Lender; and (ii) Agent shall retain
all of the rights of the maker of Swing Line Advances provided hereunder with
respect to Swing Line Advances made by it and outstanding as of the effective
date of such termination, including the right to require Lenders to make
Revolving Loans or fund participations in outstanding Swing Line Advances
pursuant to Section 2.3.
(c)    Notwithstanding anything to the contrary herein, if at any time Agent
assigns all of its Revolving Loan Commitments and Revolving Loans pursuant to
(and in accordance with) the terms and conditions hereof, Agent may terminate
its commitment pursuant to Section 2.6 to issue Letters of Credit. In the event
of such termination: (i) Borrower shall be entitled to appoint another Lender to
act as the successor L/C Issuer hereunder (with such Lender’s consent);
provided, however, that the failure of Borrower to appoint a successor shall not
affect the resignation of Agent as the L/C Issuer; and (ii) Agent shall retain
all of the rights of the L/C Issuer hereunder with respect to Letters of Credit
made by it and outstanding as of the effective date of such termination,
including the right to require Lenders to fund their Pro Rata Share of such
Letters of Credit pursuant to Section 2.6.
11.13    Disbursements of Revolving Credit Advances; Payment and Sharing of
Payment.
(a)    Revolving Credit Advances, Payments and Settlements; Interest and Fee
Payments.
(i)    Agent shall be conclusively entitled to assume, for purposes of the
preceding sentence, that each Lender will fund its Pro Rata Share of all
Revolving Credit Advances requested by Borrower. Each Lender shall reimburse
Agent on demand, in accordance with the provisions of the immediately following
paragraph, for all funds disbursed on its behalf by Agent pursuant to the first
sentence of this clause (i), or if Agent so requests, each Lender will remit to
Agent its Pro Rata Share of any Revolving Credit Advance before Agent disburses
the same to Borrower. If Agent elects to require that each Lender make funds
available to Agent, prior to a disbursement by Agent to Borrower, Agent shall
advise each Lender by telephone, facsimile or email of the amount of such
Lender’s Pro Rata Share of the Revolving Credit Advance requested by Borrower no
later than 12:00 noon on the date of funding of such Revolving Credit Advance,
and each such Lender shall pay Agent on such date such Lender’s Pro Rata Share
of such requested Revolving Credit Advance, in same day funds, by wire transfer
to Agent’s account specified by Agent to Lenders from time to time. If any
Lender fails to pay the amount of its Pro Rata Share within 1 Business Day after
Agent’s demand, Agent shall promptly notify Borrower, and Borrower shall
immediately repay such amount to Agent. Any repayment required by Borrower
pursuant to this Section 11.13 shall be accompanied by accrued interest thereon
from and including the date such amount is made available to Borrower to but
excluding the date of payment at the rate of interest then applicable to
Revolving Credit Advances which are Base Rate Loans. Nothing in this Section
11.13 or elsewhere in this Agreement or the other Loan Documents shall be deemed
to require Agent to advance funds on behalf of any Lender or to relieve any
Lender from its obligation to fulfill its commitments
    -56-

--------------------------------------------------------------------------------



hereunder or to prejudice any rights that Agent or Borrower may have against any
Lender as a result of any default by such Lender hereunder.
(ii)    On a Business Day of each week as selected from time to time by Agent,
or more frequently (including daily), if Agent so elects (each such day being a
“Settlement Date”), Agent will advise each Lender by telephone, facsimile or
email of the amount of each such Lender’s percentage interest of the Revolving
Credit Advance balance as of the close of business of the Business Day
immediately preceding the Settlement Date. In the event that payments are
necessary to adjust the amount of such Lender’s actual percentage interest of
the Revolving Credit Advances balance to such Lender’s required percentage
interest of the Revolving Credit Advances balance as of any Settlement Date, the
party from which such payment is due shall pay Agent, without setoff or
discount, to Agent’s account specified by Agent to Lenders from time to time not
later than 3:00 p.m. on the Business Day following the Settlement Date the full
amount necessary to make such adjustment. Any obligation arising pursuant to the
immediately preceding sentence shall be absolute and unconditional and shall not
be affected by any circumstance whatsoever. In the event settlement shall not
have occurred by the date and time specified in the second preceding sentence,
interest shall accrue on the unsettled amount at the Federal Funds Rate, for the
first 3 days following the scheduled date of settlement, and thereafter at the
Base Rate plus the Applicable Margin for Base Rate Loans applicable to Revolving
Credit Advances.
(iii)    On each Settlement Date, Agent shall advise each Lender by telephone,
facsimile or email of the amount of such Lender’s percentage interest of
principal, interest and Fees paid for the benefit of Lenders with respect to
each applicable Revolving Credit Advances, to the extent of such Lender’s
Revolving Exposure with respect thereto, and shall make payment to such Lender
not later than 3:00 p.m. on the Business Day following the Settlement Date of
such amounts in accordance with wire instructions delivered by such Lender to
Agent, as the same may be modified from time to time by written notice to Agent;
provided, that, in the case such Lender is a Defaulting Lender, Agent shall be
entitled to set off the funding short fall of such Defaulting Lender against
that Defaulting Lender’s respective share of all payments received from
Borrower.
(iv)    On the Closing Date, Agent, on behalf of Lenders, may elect to advance
to Borrower the full amount of the Advances to be made on the Closing Date prior
to receiving funds from Lenders, in reliance upon each Lender’s commitment to
make its Pro Rata Share of such Advances to Borrower in a timely manner on such
date. If Agent elects to advance such Advances to Borrower in such manner, Agent
shall be entitled to receive all interest that accrues on the Closing Date on
each Lender’s Pro Rata Share of such Advances unless Agent receives such
Lender’s Pro Rata Share of such Advances by 3:00 p.m. on the Closing Date.
(v)    The provisions of this Section 11.13(a) shall be deemed to be binding
upon Agent and Lenders notwithstanding the occurrence of any Default or Event of
Default, or any insolvency or bankruptcy proceeding pertaining to Borrower or
any other Loan Party.
    -57-

--------------------------------------------------------------------------------



(b)    Return of Payments.
(i)    If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
Borrower and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind, together with interest accruing on a
daily basis at the Federal Funds Rate.
(ii)    If Agent determines at any time that any amount received by Agent under
this Agreement must be returned to Borrower or paid to any other Person pursuant
to any insolvency Law or otherwise, then, notwithstanding any other term or
condition of this Agreement or any other Loan Document, Agent will not be
required to distribute any portion thereof to any Lender. In addition, each
Lender will repay to Agent on demand any portion of such amount that Agent has
distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.
(c)    Defaulting Lenders. The failure of any Defaulting Lender to make any
Advances or any payment required by it hereunder shall not relieve any other
Lender of its obligations to make such Advances or payment, but neither any
other Lender nor Agent shall be responsible for the failure of any Defaulting
Lender to make Advances or make any other payment required hereunder.
(d)    Sharing of Payments. If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of setoff or otherwise)
on account of any Advance (other than pursuant to the terms of Section 2.10) in
excess of its pro rata share of payments entitled pursuant to the other
provisions of this Section 11.13, such Lender shall purchase from the other
Lenders such participations in extensions of credit made by such other Lenders
(without recourse, representation or warranty) as shall be necessary to cause
such purchasing Lender to share the excess payment or other recovery ratably
with each of them; provided, however, that if all or any portion of the excess
payment or other recovery is thereafter required to be returned or otherwise
recovered from such purchasing Lender, such portion of such purchase shall be
rescinded and each Lender which has sold a participation to the purchasing
Lender shall repay to the purchasing Lender the purchase price to the ratable
extent of such return or recovery, without interest. Borrower agrees that any
Lender so purchasing a participation from another Lender pursuant to this clause
(d) may, to the fullest extent permitted by Law, exercise all its rights of
payment (including pursuant to Section 9) with respect to such participation as
fully as if such Lender were the direct creditor of Borrower in the amount of
such participation. If under any applicable bankruptcy, insolvency or other
similar Law, any Lender receives a secured claim in lieu of a setoff to which
this clause (d) applies, such Lender shall, to the extent practicable, exercise
its rights in respect of such secured claim in a manner consistent with the
rights of Lenders entitled under this clause (d) to share in the benefits of any
recovery on such secured claim.
11.14    Reserved
.
11.15    Reserved
    -58-

--------------------------------------------------------------------------------



.
11.16    Withholding Tax. To the extent required by any applicable Law, Agent
may withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax. If the IRS or any Governmental Authority of the
United States or other jurisdiction asserts a claim that Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding Tax ineffective, or for any other
reason), such Lender shall indemnify Agent (to the extent that Agent has not
already been reimbursed by a Loan Party and without limiting the obligation of
any Loan Party to do so) fully for all amounts paid, directly or indirectly, by
Agent as Tax or otherwise, including penalties and interest, together with all
expenses incurred, including legal expenses, allocated staff costs and any out
of pocket expenses.
11.17    Agent May File Proof of Claim.
(a)    In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, Agent (irrespective of whether
the principal of any Advance or any Revolving Exposure shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether Agent shall have made any demand on Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise:
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Advances or the Revolving Exposure
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of
Lenders, the Swing Line Lender and Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of Lenders, Swing Line Lender
and Agent and its agents and counsel and all other amounts due Lenders, Swing
Line Lender and Agent under Section 10.1) allowed in such judicial proceeding;
and
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and
(b)    Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Swing Line Lender to make such payments to Agent and, if Agent
shall consent to the making of such payments directly to Lenders and Swing Line
Lender, to pay to Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of Agent and its agents and counsel, and
any other amounts due Agent under Section 10.1.
Nothing contained herein shall be deemed to authorize Agent to authorize or
consent to or accept or adopt on behalf of any Lender or Swing Line Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize Agent to vote in respect
of the claim of any Lender in any such proceeding.
    -59-

--------------------------------------------------------------------------------



11.18    Agent in Individual Capacity. Fifth Third and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
provide Bank Products to, acquire Stock in, and generally engage in any kind of
banking, trust, financial advisory, underwriting, or other business with each
Loan Party and its Subsidiaries and Affiliates and any other Person party to any
Loan Document as though Fifth Third were not Agent hereunder, and, in each case,
without notice to or consent of the other Lenders. The other Lenders acknowledge
(and by entering into an agreement regarding Bank Products, each provider of
Bank Products shall be deemed to acknowledge) that, pursuant to such activities,
Fifth Third or its Affiliates may receive information regarding the Loan
Parties, the Subsidiaries or their respective Affiliates or any other Person
party to any Loan Documents that is subject to confidentiality obligations in
favor of Borrower or such other Person and that prohibit the disclosure of such
information to the Lenders (or providers of Bank Products), and the Lenders
acknowledge (and by entering into an agreement regarding Bank Products, each
provider of Bank Products shall be deemed to acknowledge) that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. The
terms “Lender” and “Lenders” include Fifth Third in its individual capacity.
11.19    ERISA Fiduciary Representations and Warranties.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, Agent and not, for the avoidance of doubt, to or for
the benefit of Borrower or any other Loan Party, that at least one of the
following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Advances, the Letters of Credit, the Revolving Loan Commitments or this
Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Revolving Loan
Commitments and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Advances, the Letters of Credit, the Revolving Loan Commitments and this
Agreement, (C) the entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Revolving Loan
Commitments and this
    -60-

--------------------------------------------------------------------------------



Agreement satisfies the requirements of subsections (b) through (g) of Part I of
PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Advances, the Letters of Credit, the Revolving Loan Commitments and this
Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between Agent, in its sole discretion, and such Lender.
(b)    In addition, unless either (1) subclause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with subclause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, Agent
and the Arranger and their respective Affiliates and not, for the avoidance of
doubt, to or for the benefit of Borrower or any other Loan Party, that none of
Agent, the Arranger, or any of their respective Affiliates is a fiduciary with
respect to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Advances, the Letters
of Credit, the Revolving Loan Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).
12.MISCELLANEOUS
12.1    Survival. All agreements, representations and warranties made herein and
in every other Loan Document shall survive the execution and delivery of this
Agreement and the other Loan Documents. The provisions of Sections 2.5(e), 2.9,
2.10 and 2.11 and Sections 10, 11 and 12 shall survive the payment of the
Obligations (both with respect to any Lender and all Lenders collectively) and
any termination of this Agreement.
12.2    No Waivers. No failure or delay by Agent or any Lender in exercising any
right, power or privilege under any Loan Document shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein and therein provided shall be cumulative and not
exclusive of any rights or remedies provided by Law. Any reference in any Loan
Document to the “continuing” nature of any Event of Default shall not be
construed as establishing or otherwise indicating that Borrower or any other
Loan Party has the independent right to cure any such Event of Default, but is
rather presented merely for convenience should such Event of Default be waived
in accordance with the terms of the applicable Loan Documents.
12.3    Notices.
(a)    All notices, requests and other communications to any party hereunder
shall be in writing (including prepaid overnight courier, email, electronic
submissions or similar writing, but not facsimile transmission) and shall be
given to such party at its address or email address set forth on the signature
pages hereof (or, in the case of any such Lender who becomes a Lender after the
    -61-

--------------------------------------------------------------------------------



date hereof, in an Assignment Agreement or in a notice delivered to Borrower and
Agent by the assignee Lender forthwith upon such assignment) or at such other
address or email address as such party may hereafter specify for the purpose by
notice to Agent and Borrower; provided, that notices, requests or other
communications shall be permitted by email or other electronic submissions only
in accordance with the provisions of Section 12.3(b). Each such notice, request
or other communication shall be effective (i) if given by email or other
electronic submissions, as set forth in Section 12.3(c) or (ii) if given by
mail, prepaid overnight courier or any other means, when received at the
applicable address specified by this Section. Notwithstanding anything to the
contrary herein, and for the avoidance of any doubt, notices, requests and other
communications delivered by facsimile transmission do not satisfy the
requirements of this Section 12.3.
(b)    Notices and other communications to the parties hereto may be delivered
or furnished by electronic communication (including email and Internet or
intranet websites); provided, that (i) the foregoing shall not apply to notices
sent directly to any party hereto if such party has notified Agent that it has
elected not to receive notices by electronic communication (which election may
be limited to particular notices) and (ii) any Notice of Borrowing, Notice of
Conversion/Continuation or any notices regarding request for advances hereunder
shall be delivered or furnished by Borrower by electronic communication in
accordance with all procedures established by or otherwise acceptable to Agent
from time to time in its sole discretion.
(c)    Unless Agent otherwise prescribes, (i) notices and other communications
sent to an email address shall be deemed received upon the sender’s receipt of
an acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return email or other written
acknowledgment), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its email address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided, that if any such notice or
other communication is not sent or posted during normal business hours, such
notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day.
12.4    Severability. In case any provision of or obligation under this
Agreement or any other Loan Document shall be invalid, illegal or unenforceable
in any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
12.5    Amendments and Waivers.
(a)    General Provisions. No provision of this Agreement or any other Loan
Document (other than the Fee Letter) may be amended, waived or otherwise
modified unless such amendment, waiver or other modification is in writing and
is signed or otherwise approved by Borrower, Agent and Required Lenders (and, if
any amendment, waiver or other modification would increase a Lender’s Revolving
Loan Commitment, by such Lender); provided, that no such amendment, waiver or
other modification shall, unless signed or otherwise approved in writing by
Agent, Borrower and all Lenders directly affected thereby, (A) reduce the
principal of, rate of interest on or any Fees with respect to any Advance or
Reimbursement Obligation or forgive any principal, interest or Fees with respect
to any Advance or Reimbursement Obligation, (B) postpone the date fixed for, or
waive, any payment
    -62-

--------------------------------------------------------------------------------



(other than a payment pursuant to Section 2.2(b)) of principal of any Advance,
or of any Reimbursement Obligation or of interest on any Advance or any
Reimbursement Obligation or any Fees hereunder or postpone the date of
termination of the Revolving Loan Commitment of any Lender hereunder, (C) change
the definition of the term Required Lenders or the percentage of Lenders which
shall be required for Lenders to take any action hereunder, (D) release all or
substantially all of the Collateral, authorize Borrower or any other Loan Party
to sell or otherwise dispose of all or substantially all of the Collateral or
release all or substantially all of the value of the Guarantors, except, in each
case with respect to this clause (D), as otherwise may be provided in this
Agreement or the other Loan Documents (including in connection with any
disposition permitted hereunder and including as provided in Section 11.9),
(E) modify Section 9.3, (F) amend, waive or otherwise modify this Section
12.5(a) or the definitions of the terms used in this Section 12.5(a) insofar as
the definitions affect the substance of this Section 12.5(a); or (G) consent to
the assignment, delegation or other transfer by any Loan Party of any of its
rights and obligations under any Loan Document or release Borrower or any other
Loan Party of its payment obligations under any Loan Document, except, in each
case with respect to this clause (G), pursuant to a merger, consolidation or
other transaction permitted pursuant to this Agreement. It is hereby understood
and agreed that all Lenders shall be deemed directly affected by an amendment,
waiver or other modification of the type described in the preceding clauses (C),
(D), (E), (F) and (G) of the preceding sentence. Notwithstanding anything to the
contrary set forth in this Agreement, this Agreement may be amended and restated
without the consent of any Lender (but with the consent of Borrower and Agent)
if upon giving effect to such amendment and restatement, such Lender shall no
longer be a party to this Agreement (as so amended and restated), the Revolving
Loan Commitments of such Lender shall have terminated (but such Lender shall
continue to be entitled to the benefits of Section 2.9, Section 2.5(e), Section
10.1, Section 10.2 and Section 11.13(d)), such Lender shall have no other
commitment or other obligation hereunder and shall have been paid in full all
principal, interest and other amounts owing to it or accrued for its account
under this Agreement. Notwithstanding anything herein or otherwise to the
contrary, any Event of Default occurring hereunder shall continue to exist (and
shall be deemed to be continuing) until such time as such Event of Default is
waived in writing in accordance with the terms of this Section 12.5
notwithstanding (i) any attempted cure or other action taken by Borrower or any
other Person subsequent to the occurrence of such Event of Default or (ii) any
action taken or omitted to be taken by Agent or any Lender prior to or
subsequent to the occurrence of such Event of Default (other than the granting
of a waiver in writing in accordance with the terms of this Section).
(b)    Agent, Swing Line Lender, L/C Issuer Consent Rights. No amendment, waiver
or consent shall, unless in writing and signed by Agent, the Swing Line Lender
or the L/C Issuer, as the case may be, in addition to the Required Lenders or
all Lenders directly affected thereby, as the case may be (or by Agent with the
consent of the Required Lenders or all the Lenders directly affected thereby, as
the case may be), affect the rights or duties of Agent, the Swing Line Lender or
the L/C Issuer, as applicable, under this Agreement or any other Loan Document.
(c)    Defaulting Lenders. Notwithstanding anything set forth herein to the
contrary, a Defaulting Lender shall not have any voting or consent rights under
or with respect to any Loan Document or constitute a “Lender” (or be, or have
its Advances and Revolving Loan Commitments, included in the determination of
“Required Lenders,” or “Lenders directly affected” pursuant to this Section
12.5) for any voting or consent rights under or with respect to any Loan
    -63-

--------------------------------------------------------------------------------



Document, except that a Defaulting Lender shall be treated as an “affected
Lender” solely with respect to an increase in or extension of such Defaulting
Lender’s Revolving Loan Commitments, a reduction of the principal amount owed to
such Defaulting Lender or, unless such Defaulting Lender is treated the same as
the other Lenders holding Advances of the same type, a reduction in the interest
rates applicable to the Advances held by such Defaulting Lender, and any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender. Moreover, for the purposes of determining Required Lenders,
the Advances and Revolving Loan Commitments held by Defaulting Lenders shall be
excluded from the total Advances and Revolving Loan Commitments outstanding.
(d)    Certain Amendments. Notwithstanding anything to the contrary contained in
this Section 12.5, (i) Agent may amend Annex G to reflect any assignments
entered into pursuant to Section 12.6, (ii) Agent and Borrower may amend or
modify this Agreement and any other Loan Document to (1) cure any ambiguity,
omission, defect or inconsistency therein, and (2) grant a new Lien for the
benefit of the Secured Parties, extend an existing Lien over additional property
for the benefit of the Secured Parties or join additional Persons as Loan
Parties; provided, that no Accounts or Inventory of such Person shall be
included as Eligible Accounts or Eligible Inventory until a field examination
(and, if required by Agent, an Inventory appraisal) with respect thereto has
been completed to the satisfaction of Agent, including the establishment of
Reserves required in Agent’s Permitted Discretion, and (iii) amendments in
connection with any Increase shall be permitted as provided in Section 2.15.
(e)    Eligible Swap Counterparty and Bank Product Consent Rights. Without
limitation of the foregoing provisions of this Section 12.5, no waiver,
amendment or other modification to this Agreement shall, unless signed by each
Eligible Swap Counterparty and each provider of Bank Products then in existence,
modify the provisions of Section 9.3 in any manner adverse to the interests of
each such Eligible Swap Counterparty and/or such provider of Bank Products.
12.6    Assignments; Participations; Replacement of Lenders.
(a)    Assignments.
(i)    Any Lender may at any time assign to one or more Eligible Assignees all
or any portion of such Lender’s Advances and interest in the Revolving Loan
Commitments, together with all related obligations of such Lender hereunder.
Except as Agent may otherwise agree, the amount of any such assignment
(determined as of the date of the applicable Assignment Agreement or, if a
“Trade Date” is specified in such Assignment Agreement, as of such Trade Date)
shall be in a minimum aggregate amount equal to $2,000,000 or, if less, the
assignor’s entire interests in the Revolving Loan Commitments and outstanding
Advances; provided, that, in connection with simultaneous assignments to two or
more related Affiliates, such Affiliates shall be treated as one assignee for
purposes of determining compliance with the minimum assignment size referred to
above. Borrower and Agent shall be entitled to continue to deal solely and
directly with such Lender in connection with the interests so assigned to an
Eligible Assignee until Agent shall have received and accepted an effective
Assignment Agreement executed, delivered and fully completed by the applicable
parties thereto, such other information regarding such Eligible Assignee as
Agent reasonably shall require and a processing
    -64-

--------------------------------------------------------------------------------



fee of $3,500; provided, only one processing fee shall be payable in connection
with simultaneous assignments to two or more related Affiliates.
(ii)    From and after the date on which the conditions described above have
been met, (A) such Eligible Assignee shall be deemed automatically to have
become a party hereto and, to the extent of the interests assigned to such
Eligible Assignee pursuant to such Assignment Agreement, shall have the rights
and obligations of a Lender hereunder and (B) the assigning Lender, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment Agreement, shall be released from its rights and obligations
hereunder (other than those that survive termination pursuant to Section 12.1).
Upon the request of the Eligible Assignee (and, as applicable, the assigning
Lender) pursuant to an effective Assignment Agreement, Borrower shall execute
and deliver to Agent for delivery to the Eligible Assignee (and, as applicable,
the assigning Lender) Notes in the aggregate principal amount of the Eligible
Assignee’s percentage interest in the Revolving Loan Commitment (and, as
applicable, Notes in the principal amount of that portion of the Revolving Loan
Commitment retained by the assigning Lender). Upon receipt by the assigning
Lender of such promissory note, the assigning Lender shall return to Borrower
any prior promissory note, if any, held by it.
(iii)    Agent, acting solely for this purpose as an agent of Borrower, shall
maintain at its offices located in Cincinnati, Ohio a copy of each Assignment
Agreement delivered to it and a register for the recordation of the names and
addresses of each Lender, and the Revolving Loan Commitment of, and principal
amount and stated interest of the Advances owing to, such Lender pursuant to the
terms hereof (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and Borrower, Agent and Lenders may treat each Person
whose name is recorded therein pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by Borrower and any
Lender, at any reasonable time upon reasonable prior notice to Agent. It is
intended that the Register be maintained such that the Advances are in
“registered form” for the purposes of the IRC.
(iv)    Notwithstanding the foregoing provisions of this Section 12.6(a) or any
other provision of this Agreement, any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided, that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(b)    Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or Agent, sell to one or more Persons participating
interests in its Advances, commitments or other interests hereunder (any such
Person, a “Participant”). In the event of a sale by a Lender of a participating
interest to a Participant, (i) such Lender’s obligations hereunder shall remain
unchanged for all purposes, (ii) Borrower and Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations hereunder, and (iii) all amounts payable by Borrower shall be
determined as if such Lender had not sold such participation and shall be paid
directly
    -65-

--------------------------------------------------------------------------------



to such Lender, provided, however, notwithstanding the foregoing, Borrower
hereby agrees that each Participant shall be entitled to the benefits of Section
2.10 (subject to the requirements and limitations set forth in Section 2.11) and
the requirements under Section 2.9 (it being understood that the documentation
required under Section 2.9 shall be delivered to the participating Lender) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (a) of this Section 12.6; provided, further, a
Participant shall not be entitled to receive any greater payment under Section
2.10, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a change in Law, regulation ruling, treaty or
other action or doctrine of a Governmental Authority that occurs after the date
the Participant acquired the applicable participation. No Participant shall have
any direct or indirect voting rights hereunder except with respect to any event
described in Section 12.5 expressly requiring the unanimous vote of all Lenders
or, as applicable, all affected Lenders. Borrower agrees that if amounts
outstanding under this Agreement are due and payable (as a result of
acceleration or otherwise), each Participant shall be deemed to have the right
of set-off in respect of its participating interest in amounts owing under this
Agreement and with respect to any Letter of Credit to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement; provided, that such right of set-off shall be subject to the
obligation of each Participant to share with Lenders, and Lenders agree to share
with each Participant, as provided in Section 9.2(d). Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Advances or other obligations under the Loan
Documents (the “Participant Register”); provided, that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive and binding absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, Agent (in its capacity as Agent) shall
have no responsibility for maintaining a Participant Register.
(c)    Replacement of Lenders. Within 30 days after (i) receipt by Agent of
notice and demand from any Lender for payment of additional costs or as provided
in Sections 2.5(e) and 2.10, which demand shall not have been revoked,
(ii) Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.9,
(iii) any Lender is a Defaulting Lender, and the circumstances causing such
status shall not have been cured or waived; or (iv) any failure by any Lender to
consent to a requested amendment, waiver or modification to any Loan Document in
which Required Lenders have already consented to such amendment, waiver or
modification but the consent of each Lender, or each Lender affected thereby, is
required with respect thereto (each relevant Lender in the foregoing clauses (i)
through (iv) being an “Affected Lender”), Borrower and/or Agent may, at its
option, notify such Affected Lender and, in the case of Borrower’s election,
Agent, of such Person’s intention to obtain, at Borrower’s expense, a
replacement Lender (“Replacement Lender”) for such Lender, which Replacement
Lender shall be an Eligible Assignee and, in the event the Replacement Lender is
to replace an Affected Lender described
    -66-

--------------------------------------------------------------------------------



in the preceding clause (iv), such Replacement Lender consents to the requested
amendment, waiver or modification making the replaced Lender an Affected Lender.
In the event Borrower or Agent, as applicable, obtains a Replacement Lender
within 90 days following notice of its intention to do so, the Affected Lender
shall sell, at par, and assign all of its Advances and funding commitments
hereunder to such Replacement Lender in accordance with the procedures set forth
in Section 12.6(a); provided, that (A) Borrower shall have, as applicable,
reimbursed such Lender for its increased costs and additional payments for which
it is entitled to reimbursement under any of Sections 2.5(e), 2.9 or 2.10, as
applicable, of this Agreement through the date of such sale and assignment and
(B) Borrower shall pay to Agent the $3,500 processing fee in respect of such
assignment. In the event that a replaced Lender does not execute an Assignment
Agreement pursuant to Section 12.6(a) within 5 Business Days after receipt by
such replaced Lender of notice of replacement pursuant to this Section 12.6(c)
and presentation to such replaced Lender of an Assignment Agreement evidencing
an assignment pursuant to this Section 12.6(c), such replaced Lender shall be
deemed to have consented to the terms of such Assignment Agreement, and any such
Assignment Agreement executed by Agent, the Replacement Lender and, to the
extent required pursuant to Section 12.6(a), Borrower, shall be effective for
purposes of this Section 12.6(c) and Section 12.6(a). Upon any such assignment
and payment, such replaced Lender shall no longer constitute a “Lender” for
purposes hereof, other than with respect to such rights and obligations that
survive termination as set forth in Section 12.1.
(d)    Loan Party Assignments. No Loan Party may assign, delegate or otherwise
transfer any of its rights or other obligations hereunder or under any other
Loan Document without the prior written consent of Agent and each Lender.
12.7    Headings. Headings and captions used in the Loan Documents (including
the Exhibits, Schedules and Annexes hereto and thereto) are included for
convenience of reference only and shall not be given any substantive effect.
12.8    Confidentiality. Agent and each Lender shall hold all non-public
information regarding the Loan Parties and their respective businesses
identified as such by Borrower and obtained by Agent or any Lender pursuant to
the requirements hereof in accordance with such Person’s customary procedures
for handling information of such nature, except that disclosure of such
information may be made (i) to such Person’s Affiliates and the partners,
directors, officers, employees, agents, trustees, administrators, managers,
auditors, professional consultants, advisors and representatives of such Person
and of such Person’s Affiliates (collectively, the “Related Parties” of such
Person) (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such information and instructed
to keep such information confidential), (ii) to rating agencies, insurance
industry associations and portfolio management services, (iii) to prospective
transferees or purchasers of or participants in any interest in the Advances
and, as applicable, the Loan Documents, to prospective contractual
counterparties (or the professional advisors thereto) in Rate Contracts
permitted hereby and to prospective providers of Bank Products, provided, that
any such Persons shall have agreed to be bound by the provisions of this Section
12.8, (iv) to the extent requested by any regulatory authority purporting to
have jurisdiction over such Person or its Related Parties, including any
self-regulatory authority, (v) to any other Party hereto, (vi) in connection
with the exercise of any remedies hereunder or under any other Loan Document or
any action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (vii) as required by Law,
    -67-

--------------------------------------------------------------------------------



subpoena, judicial order or similar order and in connection with any Litigation,
(viii) as may be required in connection with the examination, audit or similar
investigation of such Person, (ix) with the consent of Borrower, (x) to the
extent such information (A) becomes publicly available other than as a result of
a breach of this Section, or (B) becomes available to Agent or any Lender or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Loan Parties, and (xi) to a Person that is a trustee, investment
advisor, collateral manager, servicer, noteholder or secured party in a
Securitization (as hereinafter defined) in connection with the administration,
servicing and reporting on the assets serving as collateral for such
Securitization. For the purposes of this Section, “Securitization” shall mean a
public or private offering by a Lender or any of its Affiliates or their
respective successors and assigns, of Stock or debt securities which represent
an interest in, or which are collateralized, in whole or in part, by the
Advances. Confidential information shall include only such information
identified as such at the time provided to Agent and shall not include
information that either (A) is in the public domain, or becomes part of the
public domain after disclosure to such Person through no fault of such Person,
or (B) is disclosed to such Person by a Person other than a Loan Party,
provided, Agent does not have actual knowledge that such Person is prohibited
from disclosing such information. The obligations of Agent and Lenders under
this Section 12.8 shall supersede and replace the obligations of Agent and
Lenders under any confidentiality agreement in respect of this financing
executed and delivered by Agent or any Lender prior to the date hereof.
12.9    Waiver of Consequential and Other Damages. To the fullest extent
permitted by applicable Law, no Loan Party shall assert, and each Loan Party
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the transactions contemplated hereby or thereby, any Advance
or Letter of Credit or the use of the proceeds thereof. No Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
12.10    Marshaling; Payments Set Aside. Neither Agent nor any Lender shall be
under any obligation to marshal any assets in payment of any or all of the
Obligations. To the extent that any Loan Party makes any payment or Agent
enforces its Liens or Agent or any Lender exercises its right of set-off, and
such payment or the proceeds of such enforcement or set-off is subsequently
invalidated, declared to be fraudulent or preferential, set aside, or required
to be repaid by anyone, then to the extent of such recovery, the Obligations or
part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefore, shall be revived and continued in full force and effect as
if such payment had not been made or such enforcement or set-off had not
occurred.
12.11    GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS AGREEMENT, EACH NOTE
AND EACH OTHER LOAN DOCUMENT, AND ALL MATTERS RELATING HERETO OR THERETO OR
ARISING THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE),
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF OHIO, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
EACH LOAN PARTY
    -68-

--------------------------------------------------------------------------------



HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN
THE COUNTY OF HAMILTON, STATE OF OHIO AND IRREVOCABLY AGREES THAT, SUBJECT TO
AGENT’S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS. EACH
LOAN PARTY EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID
COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS. EACH LOAN PARTY HEREBY
WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE
OF PROCESS MAY BE MADE UPON EACH SUCH LOAN PARTY BY CERTIFIED OR REGISTERED
MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO SUCH LOAN PARTY AT THE ADDRESS SET
FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE 10 DAYS AFTER THE
SAME HAS BEEN POSTED.
12.12    WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, EACH LOAN PARTY, AGENT AND LENDERS HEREBY IRREVOCABLY WAIVE ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY. EACH LOAN PARTY, AGENT AND EACH LENDER ACKNOWLEDGES THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH
HAS RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED
FUTURE DEALINGS. EACH LOAN PARTY, AGENT AND EACH LENDER WARRANTS AND REPRESENTS
THAT EACH HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL
COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.
12.13    Publication; Advertisement.
(a)    Publication. No Loan Party will directly or indirectly publish, disclose
or otherwise use in any public disclosure, advertising material, promotional
material, press release or interview, any reference to the name, logo or any
trademark of Fifth Third or any of its Affiliates or any reference to this
Agreement or the financing evidenced hereby, in any case except (i) as required
by Law, subpoena or judicial or similar order, in which case the applicable Loan
Party shall give Agent prior written notice of such publication or other
disclosure or (ii) with Fifth Third’s prior written consent.
(b)    Advertisement. Each Lender and each Loan Party hereby authorizes Fifth
Third to publish the name of such Lender and Loan Party, the existence of the
financing arrangements referenced under this Agreement, the primary purpose
and/or structure of those arrangements, the amount of credit extended under each
facility, the title and role of each party to this Agreement, and the total
amount of the financing evidenced hereby in any “tombstone”, comparable
advertisement or press release which Fifth Third elects to submit for
publication. In addition, each Lender and each Loan Party agrees that Fifth
Third may provide lending industry trade organizations with information
necessary and
    -69-

--------------------------------------------------------------------------------



customary for inclusion in league table measurements after the Closing Date.
With respect to any of the foregoing, Fifth Third shall provide Borrower with an
opportunity to review and confer with Fifth Third regarding the contents of any
such tombstone, advertisement or information, as applicable, prior to its
submission for publication and, following such review period, Fifth Third may,
from time to time, publish such information in any media form desired by Fifth
Third, until such time that Borrower shall have requested Fifth Third cease any
such further publication.
12.14    Counterparts; Integration. This Agreement and the other Loan Documents
may be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument. Signatures by facsimile or other electronic transmission (including
“pdf” or “tif” format) shall bind the parties hereto. This Agreement and the
other Loan Documents constitute the entire agreement and understanding among the
parties hereto and supersede any and all prior agreements and understandings,
oral or written, relating to the subject matter hereof.
12.15    No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.
12.16    USA PATRIOT Act Notification. Agent (for itself and not on behalf of
any Lender) and each Lender hereby notifies each Loan Party that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
certain information and documentation that identifies such Loan Party, which
information includes the name and address of each Loan Party and such other
information that will allow Agent or such Lender, as applicable, to identify
such Loan Party in accordance with the USA PATRIOT Act. The Loan Parties agree
to, promptly following a request by Agent or any Lender, provide all such other
documentation and information that Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act, and
the Beneficial Ownership Regulation.
12.17    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
    -70-

--------------------------------------------------------------------------------



(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
12.18    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for Rate
Contracts or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the Laws of the State of New York and/or of the
United States or any other state of the United States), and in the event a
Covered Entity that is party to a Supported QFC (each, a “Covered Party”)
becomes subject to a proceeding under a U.S. Special Resolution Regime, the
transfer of such Supported QFC and the benefit of such QFC Credit Support (and
any interest and obligation in or under such Supported QFC and such QFC Credit
Support, and any rights in property securing such Supported QFC or such QFC
Credit Support) from such Covered Party will be effective to the same extent as
the transfer would be effective under the U.S. Special Resolution Regime if the
Supported QFC and such QFC Credit Support (and any such interest, obligation and
rights in property) were governed by the Laws of the United States or a state of
the United States. In the event a Covered Party or a BHC Act Affiliate of a
Covered Party becomes subject to a proceeding under a U.S. Special Resolution
Regime, Default rights under the Loan Documents that might otherwise apply to
such Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the Laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.


[Signature pages follow]


    -71-


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.


THE DIXIE GROUP, INC.




By:    
Name:    
Title:    
TDG OPERATIONS, LLC




By:    
Name:    
Title:    
Borrower’s Account:
Bank Name:    Fifth Third Bank
ABA No.:                    
Account No.:    XXXXXX[last four digits]
Account Name:                    
Reference:                    
Borrower’s Address for Notices:
475 Reed Road
Dalton, GA 30720
Attn: Jon A. Faulkner
Jon.faulkner@dixiegroup.com


With a copy to:


Miller & Martin, PLLC
Attn: John Henry
832 Georgia Avenue, Suite 1200
Chattanooga, TN 37402
John.henry@millermartin.com








--------------------------------------------------------------------------------





FIFTH THIRD BANK, as Agent and a Lender




By:    
    Duly Authorized Signatory
Agent’s Address for Notices:
Fifth Third Bank
222 South Riverside Plaza
Chicago, Illinois 60606
Attention: ________________
Email:  __________________
Facsimile:  _______________


and


Fifth Third Bank
38 Fountain Square Plaza
MD #10908F
Cincinnati, Ohio 45263
Attention:  Asset Based Lending Group
Facsimile: (513) 534-8400


with a copy to:


McDonald Hopkins LLC
600 Superior Ave., East
Suite 2100
Cleveland, Ohio 44114
Attention: James E. Stief, Esq.
Email:  jstief@mcdonaldhopkins.com
Facsimile:  (216) 348-5474









